Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.1 Page 1 of 96

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GERALD EVANS,
USDC Case No.
Plaintiff,
-VS- State Court Case No. 18-16951]-NI
Judge Michael Warren
JONATHON WILKINSON,

J. RAYL, INC. and
RYDER TRUCK RENTAL, INC.

Defendants.

 

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. $8 1441(b) and 1446, Defendants, Jonathon
Wilkinson, J. Rayl, Inc. and Ryder Truck Rental, Inc., hereby remove this action
from the Oakland County Circuit Court (Sixth Circuit), State of Michigan, where
it is currently pending, to the United States District Court for the Eastern District
of Michigan, Southern Division.

In support of their Notice of Removal, Defendants state:

PROCEDURAL STATUS OF THE CASE

1. On or about October 26, 2018, Gerald Evans commenced this action

by filing a Complaint in the 6" Circuit Court, Oakland County, Michigan. The

lawsuit was assigned case number 18-169511-NI.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.2 Page 2 of 96

2, The 6 Circuit Court, Oakland County, Michigan, issued its
summons on October 26, 2018.

3, The Summons and Complaint were served upon Ryder Truck Rental,
Inc., on or about November 9, 2018.

4. The Summons and Complaint were served upon J. Rayl, Inc. and
Jonathon Wilkinson on January 23 2019.

5. In Evans' Complaint, a copy of which is attached as part of Exhibit A,
Evans alleges he sustained personal injuries on July 7, 2018 when a motor vehicle
he was driving collided with a 2014 International TR semi-truck owned by J. Rayl,
Inc.

6. The stated amount in controversy, exclusive of interest and costs, is
in excess of $25,000.00.

7. On December 20, 2018, Ryder Truck Rental, Inc. served
Interrogatories and Requests to Admit upon Evans’ attorney seeking to ascertain
whether the amount in controversy, exclusive of interest and costs, exceeds
$75,000.00. The relevant discovery requests and Evans’ answers are as follows:

Request to Admit No. 1.

Admit Plaintiff claims he sustained damages, exclusive of
interest and costs, in an amount in excess of $75,000.00.

Response: Admitted.

$5870:00002:4067693-1 2
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.3 Page 3 of 96

Request to Admit No. 2.

Admit Plaintiff claims he sustained damages, exclusive of
interest and costs, in an amount less than $75,000.00.

Response: Denied for the reason it is untrue.
A copy of Evans' answers to the discovery requests are attached as Exhibit B.
8. Evans’ answers to the Requests to Admit were served upon Ryder
Truck Rental, Inc.'s attorney on January 16, 2019.
9.  28U.S.C.$1446(b)(3) provides as follows:
(3) Except as provided in subsection (c) if the case stated by
the initial pleading is not removable a notice of removal may be
filed within 30 days after receipt by the defendant, through
service or otherwise, of a copy of an amended pleading, motion,
order or other paper from which it may first be ascertained that
the case is one which is or has become removable.
PROPRIETY OF REMOVAL
10. This Notice of Removal is timely because it is filed within 30 days
after Ryder Truck Rental, Inc.'s receipt of a paper (responses to requests to admit)
from which Defendants could ascertain that this case is one which is removable
based upon the parties’ diversity of citizenship and the requisite amount in
controversy.
ll. This matter is properly removable under 28 U.S.C. $ 1441(b).

12. This Court has original jurisdiction of this action pursuant to 28 USC

§ 1332. Evans is a citizen and resident of Detroit, Wayne County, Michigan

55870:00002:4067693-1 3
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.4 Page 4 of 96

(Complaint, 9 1), Jonathon Wilkinson is a resident of Akron, Summit County,
Ohio. (Complaint, J 2; see also Affidavit of Jonathon Wilkinson attached as
Exhibit C). J. Rayl, Inc. is incorporated in the State of Ohio with its principal
place of business located in Akron, Ohio. (see Affidavit of Jeff Kahooilihala
attached as Exhibit D). Ryder Truck Rental, Inc. is incorporated in the State of
Florida with its principal place of business located in Miami, Florida. (see
Affidavit of Jill Olds attached as Exhibit E). Hence, Plaintiff is citizen of the state
of Michigan and Defendants Wilkinson, J. Rayl, Inc. and Ryder Truck Rental, Inc.
are citizens of foreign states. Therefore, there is diversity of citizenship. Plaintiff
claims and is seeking damages, exclusive of interest or costs, in excess of
$75,000.00. See Evans' answers to Defendants’ discovery requests attached as
Exhibit B. Therefore, the amount in controversy exceeds the required
jurisdictional amount.

13. Pursuant to 28 U.S.C. § 1446(a), Defendants have attached hereto as
Exhibit F copies of all process, pleadings and orders served upon Defendants in
this matter.

14. Pursuant to 28 U.S.C. § 1446(a) and (d), Defendants will file a copy of
this Notice of Removal with the 6" Circuit Court, Oakland County, Michigan;

will provide prompt notice to all parties; and will file a proof of service of all

55870:00002:4067693-1 4
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.5 Page 5 of 96

notices and filings with the Clerk of the United States District Court for the
Eastern District of Michigan.
15. This action is removable to this Court pursuant to U.S.C. $$ 1441 and
1446 because it is within this Court's diversity jurisdiction.
REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY
16. If Evans contests this removal, Defendants request:
A. A hearing regarding this Court's jurisdiction over, and the
propriety of removal of, this matter.
B. The opportunity to present evidence demonstrating the
existence of diversity jurisdiction and the propriety of removal; and
C. Leave to conduct limited discovery related to those issues.
WHEREFORE, Defendants remove the above captioned action from the 6™
Circuit Court, Oakland County, Michigan, to the United States District Court for
the Eastern District of Michigan, Southern Division.
FOSTER SWIFT COLLINS & SMITH PC

sy PU N wWU~)
—Ditk H. Beckwith (P35609)
Attorneys for Defendants

 

 

28411 Northwestern Highway, Suite 500

Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: February 12, 2019

55870:00002:4067693-I 5
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.6 Page 6 of 96

CERTIFICATE OF SERVICE

This is to confirm that a copy of the foregoing was electronically filed on
February 12, 2019. Notice of this filing will be sent to all parties by operation of
the Court’s electronic filing system and the filing may be accessed through that

system.

/s/ Jo Dickinson

55870:00002:4067693-I 6
f Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.7 Page 7 of 96

This case has been designated as an eFiling case. To review a copy of the Notice of Mandatory
eFiling visit www.oakgov.com/efiling.

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

GERALD EVANS,
2018-169514-NI
Case No. 18- -NI
vs. Hon. ty nGE MICHAEL

JONATHON WILKINSON, WARREN
J. RAYL, INC., and
RYDER TRUCK RENTAL, INC.

Plaintiff,

Defendants.

 

THE LOBB LAW FIRM
JOSEPH R. LOBB (P26009)
DANIELA. GROVES (P74026)
Attomeys for Plaintiff

30555 Southfield Road, Suite 440
Southfield, MI 48076
248-591-4090; 248-591-4089 (fax)

There is no other pending or resolved civil action arising out of
the sone transaction or occurrence as alleged in this complaint.

COMPLAINT
NOW COMES Plaintiff, Gerald Evans, by and through his attomeys, THE LOBB LAW

FIRM, and for his Complaint states the following:
GENERAL ALLEGATIONS

1. Plaintiff, Gerald Evans, is a resident of the City of Detroit, County of Wayne, State

of Michigan.
2. Defendant, Jonathon Wilkinson, is believed to be a resident of the City of Akron,

County of Summit County, State of Ohio.

3. Defendant, J Rayl, Inc., licensed to do business and conducting business in the

County of Oakland, State of Michigan, and has their resident agent, Corporate Creations Network,
Case 2:19-cv-10429-SFC-DRG ECF No. 1 filed 02/12/19 PagelD.8 Page 8 of 96

Inc., 28175 Haggerty Rd., Novi, MI 48377.
4. Defendant, Ryder Truck Rental, Inc. licensed to do business and conducting
business in the County of Oakland, State of Michigan, and has their resident agent, Corporate
Creations Network, Inc., 28175 Haggerty Rd., Novi, MI 48377.
5. The amount in controversy in this cause exceeds Twenty-Five-Thousand ($25,000.00)
dollars exclusive of costs, interest and attomey fees.
6. This lawsuit arises out of an automobile accident, which occurred on 7" of July, 20 18,
at approximately 6:48 PM, in the City of Bloomfield Township, County of Oakland, State of
Michigan.
7, At said date, time, and place, Plaintiff, Gerald Evans, was driving in a 2002 Satum
S12 traveling northbound on Telegraph near the intersection of Jo Ann St. immediately prior to the
accident.
8. At said date, time, and place, Defendant, Jonathon Wilkinson, was operating 2014
International TR semi-truck northbound on Telegraph near the intersection of Jo Ann St. immediately
prior to the accident.
9. At said date, time, and place, Defendant, Jonathon Wilkinson, was initiating a wide
right turn from outside of the designated turn lane. Plaintiff, Gerald Evans, unseen by the
Defendant, was driving in the tum lane. Defendant, Jonathon Wilkinson, failed to properly check
for traffic when attempting to make the wide turn, which created the collision with Plaintiff, Gerald
Evans. As a result, Plaintiff sustained serious and lasting injuries.
COUNT I — NEGLIGENCE OF JONATHON WILKINSON
10. ‘Plaintiff hereby incorporates all previous paragraphs by reference as though fully set

forth herein.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.9 Page 9 of 96

11. Defendant, Jonathon Wilkinson, owed Plaintiff certain duties which Defendant

violated, and the violation of these obligations consisted of the following acts of negligence and

breaches of duties owed to Plaintiff:

a.

Violation of MCL 257.627 which provides that: a person operating a motor
vehicle on a highway shall drive the same at a careful and prudent speed, not
greater than nor less than is reasonable and proper, having due regard to the traffic,
surface, and width of the highway, and of any other conditions then existing, and,
no person shall operate a motor vehicle on a highway at a greater speed than that
which will permit a stop within the assured clear distance ahead;

Violation of the duty to exercise reasonable care and caution, and to observe other
vehicles lawfully upon the roadway, particularly the vehicle of Plaintiff,

Violation of the duty to operate a motor vehicle so as to avoid collision with other
vehicles, particularly the vehicle of Plaintiff,

Violation of the duty to operate a motor vehicle in such a manner as to maintain
the same under control, taking into account the grade of highway and general
conditions then existing, and to maintain said vehicle so that it could be safely

halted;

Violation of the duty to keep a motor vehicle under control at all times;
Violation of MCL 257.705, which provides that a person driving a vehicle on a
highway shall equip his or her vehicle with brakes adequate to control the
movement of, and to stop and hold said vehicle.

Violation of the duty to keep a proper lookout for traffic conditions then and there
existing, or while keeping said lookout, failing to heed such conditions,

Violation of the duty to yield to oncoming traffic on the highway,

Failure to stop as indicated by a stop sign before entering an intersection in
violation of MCL 257.649;

Failure to yield the right of way to a vehicle which has entered the intersection in
violation of MCL 257.649;

Failure to obey the instructions of a traffic control device in violation of MCL
$00.611; : :

Violation of other duties not heretofore mentioned.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.10 Page 10 of 96

12. Plaintiff further states and alleges that at the time and place set forth above, Defendant,
Defendant Driver, did then and there negligently, carelessly and without due regard for the rights of
Plaintiff, fail and neglect to control, maintain and operate the above listed motor vehicie, as required,
and as specifically set forth in the preceding paragraph of this Complaint.

13. Asaconsequence of Defendant, Jonathon Wilkinson’s, negligence, Plaintiff: sustained
serious and lasting injuries.

14. _ Plaintiff further sustained injuries generally throughout his entire body, and sustained
injuries and ageravations to pre-existing conditions whether known or unknown at the time.

15. In addition to the physical and mental injuries suffered by Plaintiff, he has also
incurred damages both economic and non-economic in nature, including but not limited to lost
earnings, and non-economic damages including but not limited to pain, suffering and loss of normal
function.

16. The injuries sustained by Plaintiff constitute a serious impairment of body functions,
and/or serious and permanent disfigurements. .

COUNT I - OWNER'S LIABILITY AS TO J. RAYL, INC. & RYDER TRUCK RENTAL,
INC.
17. Plaintiff hereby incorporates all previous paragraphs by reference as though fully set

forth herein.

18. J. Rayl, Inc. & Ryder Truck Reatal, Inc. owed a duty to Plaintiff to entrust the vehicle
titled in his name to a reasonably prudent person who would drive with care and circumspection so
as to reasonably protect the safety, health, life and property of Plaintiff, and further owed a duty to
Plaintiff, and others similarly situated, to act with due and reasonable care under all the circumstances.

19, Contrary to said duties owed to Plaintiff, J. Rayl, Inc. & Ryder Truck Rental, Inc. was

negligent in the permission allowing Jonathon Wilkinson to operate their motor vehicle with their
Case 2:19-cv-10429-SFC-DRG ECF No. 1 filed 02/12/19 PagelD.11 Page 11 of 96

express or implied consent and/or knowledge.

20. Further, J. Rayl, Inc. & Ryder Truck Rental, Inc. actually or implicitly entrusted the
vehicle involved in this accident to Jonathon Wilkinson who, as J. Rayl, Inc. & Ryder Truck Rental,
Inc. knew or should have known, was a negligent driver, by reason or lack of skill and judgment;
and/or was not qualified to operate said motor vehicle in a wise and prudent manner.

21. As aconsequence of Jonathon Wilkinson’s aforementioned negligence in operating
the motor vehicle owned by J. Rayl, Inc. & Ryder Truck Rental, Inc. with their express or implied
consent, J. Rayl, Inc. & Ryder Truck Rental, Inc. is liable for Plaintiff's injuries pursuant to MCL
257.401.

22. Asa direct and proximate result of the carelessness and negligence of J. Rayl, Inc. &
Ryder Truck Rental, Inc., Plaintiff sustained the injuries as are more particularly described herein.

WHEREFORE, Plaintiff, Gerald Evans, requests judgment against each Defendant in
whatever amount in excess of Twenty five Thousand ($25,000.00) dollars as is found to be

reasonable and just, plus interest, costs and attorney fees wrongfully sustained by Plaintiff

Respectfully submitted,
THE LOBB LAW FIRM

/s/Daniel A. Groves

JOSEPH R. LOBB (226009)
DANIEL A. GROVES (P74026)
Attomeys for Plaintiff

30555 Southfield Road, Suite 440
Southfield, MI 48076
248-591-4090; 248-591-4089 (fax)

Dated: October 26, 2018
he

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.12 Page 12 of 96

£

 

 

 

 

 

 

Onginal - Court 2nd copy - Pisinuff
Approved, SCAO tsi copy - Defendant 3rd copy - Retum
STATE OF MICHIGAN CASE NO.
JUDICIAL BISTRICT
COUNTY PROBATE
Court address Court tatephone no.
1200 Telegraph Road, Pontiac, MI 48340 (248) 858-0344
[Piaintif's names), address(es), and tetaphone no(s). Defandant’s name(s), address{as), and (elephane no(s).
GERALD EVANS J. RAYL, INC.
Vv

 

brane

Plaintiff's atterney, bar no., address, and telaphone ro.
\}OSEPH R. LOBB (P26009)

DANIEL A. GROVES (P74026)

30555 Southfield Road, Suite 440

Southfield, MI 48076

(248) 591-4090

instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
by the court clark.

 

 

 

 

 

 

Domestic Relations Case

CD There are no pending or resolved cases within the jurisdiction of the family division of the cireult court Involving the family or
family members of the person(s) who are the subject of the compiaint.

(Cl There is ene or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the familly or family members of the person(s) who are the subject of the complaint, Attached Is a completed case inventory

(form MC 21) listing those cases.
Dit Is unknown if there are pending or resolved cases within the jurisdiction of the family division of the cireult court involving

the family or family members of the person(s) who are the subject of the complaint.

Civil Case
C This Is a business case In which all or part of the action Includes a business or commercial dispute under MCL 600.8035.

There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the

complaint.
DC Acivil action between these parties or other parties arising out of the transaction or occurrence alleged In the complaint has

 

been previously filedin (this cout, O Court, where

it was given case number and assigned to Judge

 

The action OClremains Clisno longer pending.

    
   

Summons section complated by court clark,

NOTICE TO THE DEFENDANT: In the name of the pecple of the State of Michigan you are nidtiied: 7, 7

1. You are belng sued. = o actegt Se

2, YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to filé a written inswer-with the court and
serve a capy on the other party or take other lawful action with the court (28 days if yous, srved by mail or you were
served outside this state). 4a 4

3. If you do not answer or take other action within the time allowed, judgment may be entered,against you for the rellef

demanded In the complaint. ayy eee
4. if you require special accommodations to use the court because of a disability or if you requiré a’foreign language Interpreter
to help you fully participate in court proceedings, please contaci the court immediately to make arrangements.
i

 

 

fssue dalin/26/2018 01/25/2019 Coutcerk | isa Brown

“This summons 1s Invalid unless served on or batora Us expiration date. This document must be seated by the seal of the court.

 
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.13 Page 13 of 96

‘

 

SUMMONS

PROOF OF SERVICE Case No. 2018-169511-NI
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date af filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must retum this original and all copies to the court clerk.

 

 

 

 

(CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

OC OFFICER CERTIFICATE OR CO AFFIDAVIT OF PROCESS SERVER
| certify that [ am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2)), adutt who Is not a party or an officer of a corporate party,
and that (notarization not required) and that: (notarization required)

 

 

 

(CI served personally a copy of the summons and complaint.
(C1 served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

to:
gether with Ost all documents served with the summons and complaint

 

on the defendant(s):

 

 

(Bafendants name "|Complete address(es) of servica [Cay, dato, Umea

 

 

 

 

 

 

 

C) thave personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have bean unable to complete service.
[Befendants name [Complete address(es) of service [Day, date, me

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Feo Signature
$ |s
Inconect address fee | Miles traveled Fae TOTAL FEE Name (ype or prini)
$
$ : "is
Subscribed and swom to before me on Sats : County, Michigan.
co si ires: ignature:
My commission exp Dae Signa' Dapuy COUT artery publ

 

Notary public, State of Michigan, County of

[ ACKNOWLEDGMENT OF SERVICE |
| acknowledge that I have received service of the summons and complaint, together with

 

 

 

Atlachments

on.
Day, data, ime
10/26/2018 3:32 PM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19

PagelD.14 Page 14 of 96

 

MI Oakland County 6th Circuit

Court

PROOF OF SERVICE

 

 

2018-169511-Ni
EVANS,GERALD,, vs.

WILKINSON, JONAT

 

i. At the time of service, | was at least 18 years of age.
2. My email address used to e-serve: dan@thelobblawfirm.com
3. Iserved a copy of the following document(s) indicated below:

Title(s) of documents served:

® MISCELLANEOUS: Summons (J. Rayl, Inc.)

e MISCELLANEOUS: Summons (Ryder)

e MISCELLANEOUS: Summons (Wilkinson)

 

Person Served

Service Address Type Service Date

 

Myra Walton

myra@thelobblawfirm.com e-Serve

10/26/2018 3:32:00 PM

 

The Lobb Law Firm

bdb0d93c-4356-4220-bc76-S6c3fe96d0a6

 

Joseph Lobb

josephrlobb@thelobblawfirm.com | e-Serve

10/26/2018 3:32:00 PM

 

 

 

 

 

The Lobb Law Firm 2¢725da3-02b0-4ad0-99a5-574c1fSebd52
Gina Tavi gina@thelobblawfirm.cam e-Serve 10/26/2018 3:32:00 PM
The Lobb Law Firm 9ad79a3d-eba8-4a54-a70b-82f77a7féefd
Robert Carr robert@thelobblawfirm.com e-Serve 10/26/2018 3:32:00 PM
The Lobb Law Firm 093bfa6f-d3af-4821-bf7a-271afSbb19df

 

Daniel Groves

 

e-Serve

 

dan@thelobblawfirm.com

10/26/2018 3:32:00 PM

 

 

 

98e3aaa0-ccf2-489a-a966-2¢339810cilb

 

 

TrueFiling created, submitted and signed this proof of service on my behalf through my agreements with TrueFiling.
The contents of this proof of service are true to the best of my information, knowledge, and belief.

| declare under penalty of perjury that the foregoing is true and correct.

10/26/2018 3:32:00 PM
Date

/s/Myra Walton
Signature

Groves, Daniel (P74026)
Last Name, First Name (Attorney Number)

 

Firm Name
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19

PagelD.15

Page 15 of 96

 

MI Oakland County 6th Circuit

 

 

2018-169511-NI

 

 

 

Court PROOF OF SERVICE EVANS,GERALD,, vs.
WILKINSON,JONATHON,,
1. At the time of service, | was at least 18 years of age.
2. My email address used to e-serve: melissa.graves@ceflawyers.com
3. [served a copy of the following document(s) indicated below:
Title(s) of documents served:
e MISCELLANEOUS: 2828188
Person Served Service Address Type Service Date
Melissa Graves melissa.graves@ceflawyers.com e-Serve 12/11/2018 4:38:07 PM

 

Collins Einhorn Farrell PC

b68157e3-90c8-425f-aa00-c02c86498438

 

Theresa Asoklis

theresa.asoklis@ceflawyers.com

e-Serve

12/11/2018 4:38:07 PM

 

Collins Einhorn Farrell PC

4009d2e9-54fb-4902-b1c5-8da0208396a3

 

Myra Walton

myra@thelobblawfirm.com

e-Serve

12/11/2018 4:38:07 PM

 

The Lobb Law Firm

¢1898aae-52f9-4f1f-8de4-efabbefd922b

 

Joseph Lobb

josephriobb@thelobblawfirm.com

e-Serve

12/11/2018 4:38:07 PM

 

The Lobb Law Firm

87b31be3-6e33-4412-b4b5-fbbf79acc65c

 

Gina Tavi

gina@thelobblawfirm.com

e-Serve

12/11/2018 4:38:07 PM

 

The Lobb Law Firm

097f3cf9-922b-4cc7-a2e0-171037c0aa33

 

Sheryl Lhamon

sheryl.|hamon@ceflawyers.com

e-Serve

12/11/2018 4:38:07 PM

 

Collins Einhorn Farrell P.c.

dfc6735c-697b-4f6b-a6f5-442f26eb831e

 

Robert Carr

robert@thelobblawfirm.com

e-Serve

12/11/2018 4:38:07 PM

 

The Lobb Law Firm

a34a4d1a-4647-4fb0-af32-b8dbb2f1986a

 

Daniel Groves

 

dan@thelobblawfirm.com

e-Serve

 

12/11/2018 4:38:07 PM

 

 

 

7d591318-28ef-42e5-a987-ea0e40f71a41

 

TrueFiling created, submitted and signed this proof of service on my behaif through my agreements with TrueFiling.

The contents of this proof of service are true to the best of my information, knowledge, and belief.

| declare under penalty of perjury that the foregoing is true and correct.

12/11/2018 4:38:07 PM

Date

/s/Sheryl Lhamon

Signature

Graves, Melissa (64646)

Last Name, First Name (Attorney Number)

Collins Einhorn Farrell PC
Firm Name

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

 

 

LAW OFFICES COLLINS EINHORN FARRELLPC 4000 Town Center, 9th Floor Southfield, Mt 48075 (248) 355-4141

 

 

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.16 Page 16 of 96

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

 

 

 

GERALD EVANS,
Plaintiff, Case No: 2018-169511-NI
Hon. Michael Warren
vs.
JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL, INC.,
Defendants.
/
THE LOBB LAW FIRM COLLINS EINHORN FARRELL PC
JOSEPH R. LOBB (26009) MELISSA E. GRAVES (P64646)
Attorney for Plaintiff Attorney for Defendant Ryder Truck
30555 Southfield Road, Suite 440 Rental, Inc.
Southfield, MI 48076 4000 Town Center, 9 Floor
(248) 591-4090 Southfield, MI 48075
(248) 355-4141
/
DEFENDANT RYDER TRUCK RENTAL, INC.’S ANSWER TO PLAINTIFF’S
COMPLAINT

Defendant Ryder Truck Rental, Inc. through its attorneys Collins Einhorn
Farrell PC, and for its answer to plaintiff's complaint, states as follows:
GENERAL ALLEGATIONS
1. Answering paragraph 1, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 1, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.
2. Answering paragraph 2, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 2, for lack of sufficient knowledge or

information and leaves plaintiff to his proofs.

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

’ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.17 Page 17 of 96

 

 

Southfield, Ml 48075 (248) 355-4141

4000 Town Center, Sih Floor

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

3. Answering paragraph 3, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 3, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

4, Answering paragraph 4, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegation that it was conducting business in Oakland County during the
relevant time frame for lack of sufficient knowledge or information and leaves plaintiff
to his proofs. As to the remaining allegations of paragraph 4, Ryder Truck Rental, Inc.
admits same.

5. Answering paragraph 5, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 5, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

6. Answering paragraph 6, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 6, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

7. Answering paragraph 7, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 7, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs,

8. Answering paragraph 8, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 8, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

9. Answering paragraph 9, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 9, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

-2?-

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

' Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.18 Page 18 of 96

 

 

4000 Town Center, 9ih Floor Southfield, Mi 48075 (248) 355-4141

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

COUNT I - NEGLIGENCE OF JONATHON WILKINSON

10. Defendant Ryder Truck Rental, Inc. repeats and realleges each and every answer
to the allegations contained in paragraphs 1 through 9 as if set forth hereinafter word for
word and paragraph by paragraph.

11, Answering paragraph 11, including subparagraphs (a)-(1), defendant Ryder
Truck Rental, Inc. neither admits nor denies the allegations contained in paragraph 11,
for lack of sufficient knowledge or information and leaves plaintiff to his proofs.

12. Answering paragraph 12, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 12, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

13, Answering paragraph 13, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 13, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

14. Answering paragraph 14, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 14, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

15. Answering paragraph 15, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 15, for lack of sufficient knowledge or
information and leaves plaintiff to his proofs.

16, Answering paragraph 16, defendant Ryder Truck Rental, Inc. neither admits nor
denies the allegations contained in paragraph 16, for lack of sufficient knowledge or

information and leaves plaintiff to his proofs.

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

’ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.19 Page 19 of 96

 

 

4000 Town Center, 9th Floor Southfield, Mit 48075 (248) 355-4141

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

WHEREFORE, defendant Ryder Truck Rental, Inc. prays this court enter a
judgment of no cause for action on plaintiff's complaint and further award defendant

costs and attorney fees so wrongfully sustained.

COUNT II-OWNER’S LIABILITY AS TO J. RAYL, INC.
& RYDER TRUCK RENTAL, INC.

17. Defendant Ryder Truck Rental, Inc. repeats and realleges each and every answer
to the allegations contained in paragraphs 1 through 16 as if set forth hereinafter word
for word and paragraph by paragraph.

18. Answering paragraph 18, Defendant Ryder Truck Rental, Inc. admits only those
duties imposed by law and denies anything in paragraph 18 that is inconsistent
therewith. By way of further response, defendant Ryder Truck Rental, Inc. denies that
the Michigan Owner's Liability Statute applies under these circumstances because the
vehicle in question was the subject of a long-term lease such that Ryder was not the
“owner” of the vehicle.

19. Answering paragraph 19, defendant denies the allegations for the reason that
same are untrue. By way of further response, defendant Ryder Truck Rental, Inc.
denies as untrue the allegation that this vehicle was “their vehicle” because the vehicle
in question was the subject of a long-term lease such that Ryder was not the “owner”
as that term is defined in the Michigan Owner's Liability Statute.

20. Answering paragraph 20, defendant denies the allegations for the reason that
same are untrue.

21. Answering paragraph 21, defendant denies the allegations for the reason that

same are untrue.

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

' Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.20 Page 20 of 96

 

 

4000 Town Center, Sth Floor Southfield, Mi 48075 (248) 355-4141

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

22. Answering paragraph 22, defendant denies the allegations for the reason that
same are untrue.

WHEREFORE, defendant Ryder Truck Rental, Inc. prays this court enter a

judgment of no cause for action on plaintiff's complaint and further award defendant

costs and attorney fees so wrongfully sustained.
COLLINS EINHORN FARRELL PC

BY: // Melissa E. Graves
MELISSA E. GRAVES (P64646)
Attorney for Defendant Ryder Truck Rental, Inc.
4000 Town Center, 9th Floor
Southfield, MI 48075
Dated: December 11, 2018 (248) 355-4141

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

’ Case 2:19-cv-10429-SFC-DRG ECF No. 1 filed 02/12/19 PagelD.21 Page 21 of 96

 

 

4000 Town Center, Sth Floor Southfield, MI 48075 (248) 355-4141

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

 

GERALD EVANS,
Plaintiff, Case No: 2018-169511-NI
Hon. Michael Warren
vs.
JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL, INC.,
Defendants.
/
THE LOBB LAW FIRM COLLINS EINHORN FARRELL PC
JOSEPH R. LOBB (26009) MELISSA E. GRAVES (P64646)
Attorney for Plaintiff Attorney for Defendant Ryder Truck
30555 Southfield Road, Suite 440 Rental, Inc.
Southfield, MI 48076 4000 Town Center, 9% Floor
(248) 591-4090 Southfield, MI 48075
(248) 355-4141
/

 

DEFENDANT RYDER TRUCK RENTAL, INC’S AFFIRMATIVE DEFENSES

Defendant Ryder Truck Rental, Inc. through its attorneys Collins Einhorn Farrell
PC, and for its affirmative defenses states as follows:

1. The claim is barred, in whole or in part, by MCL 500.3135, for the reason that
the injuries do not amount to a serious impairment of body function or a permanent
serious disfigurement.

2. That the recovery of certain claims, such as any claims pertaining to economic
loss, are precluded as a matter of law pursuant to MCL 500.3101 et seq. and defendant
Ryder Truck Rental, Inc. reserves its right to file a motion for summary disposition as

to such allegations.

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

' Case 2:19-cv-10429-SFC-DRG ECF No.1. filed 02/12/19 PagelD.22 Page 22 of 96

 

 

4000 Town Center, Sth Floor Southfield, MI 48075 (248) 355-4141

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

3. That the claim is barred, in whole or in part, by the Graves Amendment, 49
USC § 30106(a).

4, That plaintiff has failed to mitigate his damages.

5. That the claim may be barred in part by plaintiff’s failure to wear a seatbelt as
provided by Michigan Law at MCL 257.710e(5).

6. That plaintiff has failed to state a claim upon which relief can be granted.

7. That plaintiff's claims against Ryder Truck Rental, Inc. fails because it was not
the “owner” of the motor vehicle as defined by the Michigan Owner’s Liability Act,
MCL 257.401 et seq.

8. That in the event plaintiff had an impaired ability to function at the time of the
accident due to the influence of intoxicating liquor or a controlled substance, plaintiff
would be barred from recovering any damages pursuant to MCL 600.2955a.

9. That all or part of the claim may be barred by the applicable statute of
limitations.

10. Defendant Ryder Truck Rental, Inc. asserts that the negligence and/or
intentional wrongdoing of non-parties is the sole proximate cause, or at least a
contributing cause, of the damages and/or injuries of which plaintiff complains.

11. The sole proximate cause, or in the alternative, contributing cause, of the
damages complained of in plaintiff's complaint was the negligence or comparative
negligence of plaintiff and that as a result, any recovery by plaintiff in this matter
must be reduced in proportion to his degree of negligence and the negligence of
others and that plaintiff would be precluded from any recovery for non-economic
damages if he is found to be more than 50% at fault.

-7-

 
12/11/2018 4:38 PM

FILED Received for Filing Oakland County Clerk

~ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.23 Page 23 of 96

 

 

4000 Town Center, Sth Floor Southfield, MI. 48075 (248) 355-4141

LAW OFFICES COLLINS EINHORN FARRELL PC

 

 

12. Defendant Ryder Truck Rental, Inc. reserves the right to plead such additional
affirmative defenses as may become known to it upon completion of discovery.
COLLINS EINHORN FARRELL PC

BY: // Melissa E. Graves
MELISSA E. GRAVES (P64646)
Attorney for Defendants
4000 Town Center, 9th Floor
Southfield, MI 48075
(248) 355-4141

Dated: December 11, 2018
PROOE OF SERVICE

I hereby certify that on December 11, 2018, I served a true copy of the foregoing document to all parties
to the above cause to each of the attorneys of record herein via MiFile Electronic Filing System.
Electronic Filing

/s/ Sheryl Lhamon
Sheryl Lhamon

 
~ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.24 Page 24 of 96

STATE OF MICHIGAN

OAKLAND COUNTY CIRCUIT COURT

 

GERALD EVANS,

Plaintiff,
-VS- Case No. 18-169511-NI

Judge Michael Warren

JONATHON WILKINSON,
J. RAYL, INC. and
RYDER TRUCK RENTAL, INC.

Defendants.
THE LOBB LAW FIRM FOSTER SWIFT COLLINS & SMITH PC
By: Joseph R. Lobb (P26009) By: Dirk H. Beckwith (P35609)
By: Daniel A. Groves (P74026) Attorneys for Ryder Truck Rental, Inc.
Attorneys for Plaintiff 28411 Northwestern Highway, Suite 500
30555 Southfield Road, Suite 440 Southfield, Michigan 48034
Southfield, Michigan 48076 248.539.9918
248.591.4090 dbeckwith@fosterswift.com
josephrlobb@thelobblawfirm.com
dan@thelobblawfirm.com

 

RYDER TRUCK RENTAL, INC.'S INTERROGATORIES
AND REQUESTS TO ADMIT TO GERALD EVANS

Ryder Truck Rental, Inc. submits these Interrogatories and Requests to Admit to Gerald
Evans to be answered separately, fully in writing, and under oath.

These Interrogatories and Requests for Admissions are submitted pursuant to MCR 2.309
and 2.312, and the information sought must be given, whether secured by you, your agent,
representative or attorney or any other persons who have made this knowledge known to you,
from whom you can get this information and who is competent to testify as to the facts that are
stated. These Interrogatories and Requests for Admissions shall be deemed continuing, and

supplemental answers shall be required immediately upon receipt thereof, as you directly or

55870:00002:3977322-1

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
' Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.25 Page 25 of 96

indirectly obtain further or different information from the time that the answers are served to the
time of trial.

The answers to these Interrogatories and Requests for Admissions must be served upon
the undersigned attorneys within twenty-eight (28) days from the date that these Interrogatories
and Requests for Admissions are served upon you.

Interrogatory No. 1.

Is Plaintiff claiming damages, exclusive of interest and costs, in excess of $75,000.00?
ANSWER:

Interrogatory No. 2.

Has Plaintiff sustained damages, exclusive of interest and costs, in excess of $75,000.00?
ANSWER:

Interrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages.
ANSWER:

Interrogatory No. 4.

Did Plaintiff undergo any surgical procedures as a result of the incident that allegedly
occurred on July 7, 2018? If so, describe the surgical procedures Plaintiff underwent.
ANSWER:

Interrogatory No. 5.

Did Plaintiff seek any medical treatment as a result of the incident that allegedly
occurred on July 7, 2018? If so, what is the total amount of Plaintiff's medical expenses that have
been incurred to date?

ANSWER:

55870:00002:3977322-1

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
: Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.26 Page 26 of 96

Interrogatory No. 6.

Did Plaintiff allegedly miss any time from work as a result of the incident that allegedly
occurred on July 7, 2018? If so, what is the total amount of Plaintiff's lost wages incurred to date
and when did Plaintiff return to work?

ANSWER:
Request to Admit No. 1.

Admit Plaintiff claims he sustained damages, exclusive of interest and costs, in an
amount in excess of $75,000.00.

ANSWER:
Request to Admit No. 2.

Admit Plaintiff claims he sustained damages, exclusive of interest and costs, in an
amount less than $75,000.00.

ANSWER:

FOSTER SWIFT COLLINS & SMITH PC

By:/s/ Dirk H. Beckwith
Dirk H. Beckwith (P35609)
Attorneys for Ryder Truck Rental, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: December 20, 2018

55870:00002:3977322-1

Document Submitted for Filing to MJ Oakland County 6th Circuit Court.
~ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.27 Page 27 of 96

CERTIFICATE OF SERVICE

This is to confirm that a copy of the foregoing was electronically served on December 20,
2018. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system and the filing may be accessed through that system.

/s/ Jo Dickinson

55870:00002:3977322-1

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.28 Page 28 of 96

STATE OF MICHIGAN

OAKLAND COUNTY CIRCUIT COURT

 

GERALD EVANS,

Plaintiff,
“VS- Case No. 18-16951]-NI

Judge Michael Warren

JONATHON WILKINSON,
J. RAYL, INC. and
RYDER TRUCK RENTAL, INC.

Defendants.
THE LOBB LAW FIRM FOSTER SWIFT COLLINS & SMITH PC
By: Joseph R. Lobb (P26009) By: Dirk H. Beckwith (P35609)
By: Daniel A. Groves (P74026) Attorneys for Ryder Truck Rental, Inc.
Attorneys for Plaintiff 2841] Northwestern Highway, Suite 500
30555 Southfield Road, Suite 440 Southfield, Michigan 48034
Southfield, Michigan 48076 248.539.9918
248.591.4090 dbeckwith@fosterswift.com
josephrlobb@thelobblawfirm.com
dan@thelobblawfirm.com

 

RYDER TRUCK RENTAL, INC.'S
SECOND SET OF INTERROGATORIES TO GERALD EVANS

Ryder Truck Rental, Inc., for its Second Set of Interrogatories to Gerald Evans, states as
follows:

These Interrogatories are submitted to you pursuant to MCR 2.309 and the information
sought must be given, whether secured by you, your agent, representative or attorney or any
other persons who have made this knowledge known to you, from whom you can get this
information and who is competent to testify as to the facts that are stated. These Interrogatories

shall be deemed continuing, and supplemental answers shall be required immediately upon

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.29 Page 29 of 96

receipt thereof, as you directly or indirectly obtain further or different information from the time
that the answers are served to the time of trial.

The answers to these Interrogatories must be served upon the undersigned attorneys
within twenty-eight (28) days from the date that these Interrogatories are served upon you.

L State your full name, present address, telephone number, date and place of birth,
social security number and driver's license number and the state in which it was issued.

ANSWER:

2. If you have ever used any other name or names other than the name that is used in
the Complaint, state the name or names, when used and where used.

ANSWER:

3. State your residence history for the past five (5) years, giving the following:

(a) _—_ fulladdress;

(b) owned, rented, leased;

(c) name and present address of landlord; and

(d) duration of occupancy.

ANSWER:

4, State your educational history, giving the following:

(a) name and address of each school attended;

(b) — dates of attendance;

(c) highest grade or class that you attained; and

(d) degree that was conferred.

ANSWER:

5. State any occupational or employment training, if any, that you have received,

formal or informal, and give the following:

§5870:00002:3977337-1 2

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.30 Page 30 of 96

(a) name and place of training facility;

(b) dates of attendance,

(c) occupational title, and

(d) degree or title that was conferred.

ANSWER:

6. State your employment history, if any, for the past five (5) years, giving the
following:

(a) name and address of each employer;

(b) — dates of employment at each employer;

(c) type of work at each place of employment;

(d) reason for termination of each employment; and,

(e) salary or hourly wage rate at the time of starting and time of terminating each
employment.

ANSWER:

7. Were you employed at the time of the incident described in the Complaint? If so,
state the following:

(a) place and type of employment;

(b) type of work and title at time of incident;

(c) salary or hourly wage rate at the time of incident alleged in the Complaint;

(d) whether you had worked on the date of the incident prior to your illness or
injury;

(e) date that you returned to work following the incident;

(f) amount of alleged earnings or income resulting from the incident, and attach a
verification of same;

55870:00002:397733 7-1 3

Document Submitted for Filmg to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.31 Page 31 of 96

(g) present salary or hourly wage rate; and

(h) present type of work and title.

ANSWER:

8. If you have not returned to full-time employment, please state the date you

returned to part-time employment, and the date it is expected that you will return to full time

employment.

ANSWER:

9.

State the amount of income that you received from your employment, business or

profession for each of the three (3) years immediately preceding the year in which the incident

occurred.
ANSWER:
10. State your marital history, if any, giving the following:
(a) date and place of each marriage;
(b) name and present address of each former spouse;
(c) name, age and present address of children from each marriage; and
(d) date, place and manner of termination of each marriage.
ANSWER:
IL. State whether you have been convicted of a crime. If so, further state:
(a) the nature of said conviction;
(b) the date;
(c) the place thereof.
ANSWER:

55870:00002:3977337-1 4

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.32 Page 32 of 96

12. ‘In your own words, please describe in detail how the incident which is the
subject of this lawsuit occurred including relative dates, times and locations of the vehicles
involved. (Do not answer "See Complaint’).

ANSWER:

13. ‘If you are claiming that you have permanent injury that affects your earning
capacity, please state:

(a) the nature of your injury;

(b) how the injury prevents or makes difficult the performance of your work;

(c) whether a physician has given you a disability rating, and, if so, state the
percentage; and

(d) the name, address and telephone number of said physician.

ANSWER:

14. Please state whether you are claiming as an element of damages, future loss of
earnings or impairment of earning capacity. If so, further state:

(a) the basis of such claim;

(b) the amount; and

(c) the basis upon which you compute such amount.

ANSWER:

15. Please describe, in detail, the injuries you allegedly sustained, by reason of said
incident, setting forth whether you sustained:

(a) any fractures or dislocation of any bones;

(b) any abrasions, contusions and/or hematomas;

(c) any sprains and/or strains of any ligaments and/or muscles;

(d) any injury to any nerves and/or the nervous system;

55870-00002:3977337-1 5

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.33 Page 33 of 96

(e) aggravation of any pre-existing conditions;

(f) any internal injuries, describe nature of same; and

(g) any other injuries.

ANSWER:

16. With reference to any medical treatment, examinations, consultation and/or
evaluations for your alleged injuries, please state:

(a) the name, address and telephone number of each hospital or other place of
treatment wherein you have been confined, examined and/or evaluated, and the dates thereof;

(b) the nature of the treatment rendered;

(c) the nature of any operative procedures performed and the dates thereof;

(d) the diagnosis;

(e) the name, address and telephone number of each physician who has treated,
examined and/or evaluated your alleged injuries;

(f) the number of occasions on which you were treated, examined and/or evaluated
by each physician, setting forth the dates of treatment, examination and/or evaluation;

(g) the nature of the treatment by each physician setting forth whether said
treatment was rendered at the doctor's office, at your home, and/or in the hospital;

(h) the name, address and telephone number of each psychiatrist and/or psychologist
with whom you have treated and/or consulted, setting forth the dates of treatment and/or
consultations; and

(i) | whether you have in your possession, or anyone acting on your behalf, has copies
of records and/or reports relating to care and treatment rendered for your alleged injuries.

ANSWER:

55870:00002:3977337-1 6

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.34 Page 34 of 96

17. Please state whether you are claiming any of your injuries are of a permanent
nature, and, if so, which of said injuries are alleged to be permanent. Further state the name,
address and telephone number of each physician who has advised you of same.

ANSWER:

18. List any scars and/or other disfigurements which you claim resulted from the
incident.

ANSWER:

19. If you were required to wear a cast, brace, crutch and/or artificial support, please
state:

(a) the name of such cast, brace and/or artificial support;

(b) a description of same;

(c) the length of time you were required to wear same; and

(d) the name, address and telephone number of each physician who prescribed same.

ANSWER:

20. ‘If X-rays were taken of the alleged injuries, please state:

(a) the date the x-rays were taken;

(b) the name, address and telephone number of each clinic, hospital and/or office
where the x-rays were taken; and,

(c)  thename, address and telephone number of each person who has present custody
of the X-ray films and/or X-ray reports.

ANSWER:

21. Please state whether you were confined at home, and if so, the dates you were so
confined.

ANSWER:

§5870:00002:3977337-1 7

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.35 Page 35 of 96

22. Has any doctor advised you to restrict your activities and, if so, state the name,
address and telephone number of the doctor and the activities from which you were restricted.

ANSWER:

23. Please state the name, address and telephone number of each physician who is
presently treating you for the alleged injuries.

ANSWER:

24. Please state the name, address and telephone number of your family physician.

ANSWER:

25. Please state whether you have ever been hospitalized prior to and/or subsequent
to said incident, other than referred to in your above answers. If so, further state:

(a)  thename, address and telephone number of each hospital, clinic or other medical
institution;

(b) the dates of confinement;

(c) the nature of the illness, disease or injury;

(d) the name, address and telephone number of each treating and/or examining
physician; and

(e) whether you have in your possession, or anyone acting on your behalf, has copies
of any reports and/or records relating to said care and treatment.

ANSWER:

26. _—_ Please state, in general, the condition of your health prior to said incident.

ANSWER:

27. Please state the last time prior to said incident you had a complete physical
examination, and the name, address and telephone number of each physician making said

examination.

55870;:00002:3977337-1 8

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.36 Page 36 of 96

ANSWER:

28. If you were being treated by a physician prior to the date of said incident, please
state the name, address and telephone number of said physician and the type of treatment
rendered.

ANSWER:

29. Have you ever been denied any life, health or automobile insurance coverage, or
had to pay increased insurance premiums because of any physical infirmity, ailment, disease
and/or other cause?

ANSWER:

30. State whether you have recovered from your alleged injuries and, if so, the
approximate date of recovery,

ANSWER:

31. — Please itemize, by name and address, all medical bills paid or incurred by you, in
connection with said incident, including, but not limited to: cost of ambulance, cost of X-rays,
cost of medicine, cost of surgical apparatus and any and all other costs.

ANSWER:

32. Please state whether you are claiming as an element of damages future medical
expenses. If so, state the amount and the name, address and telephone number of each physician
who has advised this amount.

ANSWER:

33. Please state whether you are claiming any element of damages not heretofore
listed, and, if so, state the amount thereof, and the basis for computing same.

ANSWER:

55870:00002:397733 7-1 9

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.37 Page 37 of 96

34. Please itemize any other expenses or financial losses which you have paid or
incurred which you attribute to said incident.

ANSWER:

35. Please state whether you have ever made a claim for personal injuries. If so,
further state:

(a) the date of such claim;

(b) the name and address of each person involved in each such claim;

(c) the nature of your injuries; and

(d) the disposition of said claim.

ANSWER:

36. Please state whether you have ever been involved in any lawsuit or worker's
compensation claim which involved a claim for personal injuries. If so, further state:

(a) the nature of said lawsuit;

(b) the name and address where said claim was filed;

(c) the name and address of the Court wherein said lawsuit was filed;

(d) the name and address of each person involved in said lawsuit and/or claim; and,

(e) the disposition of said lawsuit and/or claim.

ANSWER:

37. Please state whether you have been involved in any accidents either prior to, or
subsequent to said incident. If so, please state:

(a) the place of each said accident;

(b) the date of each said accident;

(c) the nature of any injuries sustained in said accident; and

55870:00002:3977337-1 10

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.38 Page 38 of 96

(d) the name, address and telephone number of each physician who treated you for

said injuries.
ANSWER:
38. Please state the name and address of each person known to you or your attorney

who has possession and/or control of any model, map, drawing or photograph purporting to
show the area, the person, materials, equipment, or other objects involved in said incident. If so,
further state.

(a) a brief description of such model, map, drawing or photograph; and

(b) the date when such model, map, drawing or photograph was made.

ANSWER:

39. Do you know of any documents, papers, books, accounts, letters, photographs,
motion pictures, drawings, plans, objects, measurements, written descriptions or other tangible
things containing evidence relating to said incident and not previously listed herein? If so, as to
each such item, please state:

(a) the nature and specific subject matter;

(b) the date same was made or taken; and

(c) the name, address and employer of each person making or taking same.

ANSWER:

40. Have you or anyone acting on your behalf, obtained statements, in any form, from
any person regarding the events or happenings that occurred at the scene of said incident? If so,
please state:

(a) the name, address and telephone number of each person from whom such

statements were taken;

55870:00002:3977337-1 ll

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECFNo. 1 filed 02/12/19 PagelD.39 Page 39 of 96

(b) | whether each such person is employed, and, if so, the name and address of each
employer;

(c) the name and address of each person taking such statements;

(d) whether each statement was taken in writing, orally, or by recording device; and,

(e) the name and address of each present custodian of each statement.

ANSWER:

41, Was an investigation made by you or anyone acting on your behalf concerning
the circumstances of said incident? If so, please state:

(a) the name, address and telephone number of each person who made the
investigation;

(b) whether a written report was made of said investigation; and

(c)  thename, address and telephone number of each person who has present custody
of each such report.

ANSWER:

42, Did you or anyone acting on your behalf make and send to any insurance
company or public authority a written report of said incident? If so, please state:

(a) the date of each report;

(b) the name, address and telephone number of the person who made such report;
and

(c) the name, address and telephone number of the insurance company and of the
public authority to which such report was made.

ANSWER:

5$5870:00002:3977337-1 12

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.40 Page 40 of 96

43, Do you have knowledge of any written report, statement, memorandum, record of
testimony, whether written or oral, and whether prepared by you or anyone acting on your
behalf, concerning said incident other than previously set out in these Interrogatories?

ANSWER:

44. What is the name, address and telephone number of each person who saw or
heard, or claims to have seen or heard, any of the events or happenings that occurred.

(a) immediately before the incident;

(b) at the time of said incident; and

(c) immediately after said incident.

ANSWER:

45. Have you, or anyone acting on your behalf, contacted any expert witness either
orally or in writing, concerning any liability, medical or other problem arising out of said
incident? If so, please state:

(a) the name, address and telephone number of each such expert witness;

(b) the nature of the problem for which each expert was consulted; and

(c) which of these experts will be called at the trial of this matter.

ANSWER:

46. Please state the names, addresses and telephone numbers of all persons other
than medical witnesses, who have knowledge concerning your claim for injuries known to you
or anyone acting on your behalf.

ANSWER:

47. Please state the number of years you have been a licensed driver, listing all states
wherein you have been licensed and the license numbers.

ANSWER:

55870:00002:3977337-1 3

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.41 Page 41 of 96

48. Please state if you have ever had a driver's license which contained any
restrictions of any kind. If so, further state:

(a) the nature of each restriction; and

(b) the effective dates of each restriction.

ANSWER:

49. Please state whether you have ever received a moving violation. If so, please state:

(a) the nature of each moving violation; and

(b) the effective dates of each moving violation.

ANSWER:

50. Please state whether you had consumed any alcoholic beverages, sedatives,
tranquilizers, or other drugs and/or medicines during the twenty-four (24) hour period
immediately preceding said incident. If so, further state:

(a)  adescription of each substance consumed:

(b) the amount of time over which consumed; and

(c) if alcohol, the place of consumption and the name, address and telephone
number of each person with whom you were drinking.

ANSWER:

51. Please state whether you have:

(a) diabetes;

(b) fainting spells;

(c) heart condition;

(d) any medical disorders;

(e)  eyecondition; or

() — earcondition.

§5870:00002:397733 7-1 14

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
_Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.42 Page 42 of 96

If so, further state:

(a) dates of affliction;

(b) adescription of the disability and/or condition;

(c) the name, address and telephone number of each attending physician; and

(d) whether you have in your possession, or anyone acting on your behalf, has copies
of any medical records and/or reports relating to said disability and/or condition.

ANSWER:

52. Have you applied for no-fault benefits from any insurance company? If so, please
state:

(a) the date you made the applications;

(b) the name, address and telephone number of the insurance company;

(c) the claim number; and

(d) the name of the adjuster.

ANSWER:

53. Have you received any worker's compensation benefits as a result of this

accident? If so, please state:

(a) the date you made the application;

(b) the name, address and telephone number of the insurance company;

(c) the claim number;

(d) the name of the adjuster; and

(e) the type of and amounts of benefits received.

ANSWER:

54. Have you made any application for uninsured motorists benefits as a result of this

accident? If so, please state:

55870:00002:3977337-1 15

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
_ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.43 Page 43 of 96

(a)  thename, address and telephone number of the insurance company;

(b) — the claim number;

(c) the name of the adjuster; and

(d) the amount received.

ANSWER:

55. At the time of the accident, what was the make and model of the vehicle in which
you were an occupant?

ANSWER:

56. At the time of the accident, were you the driver of the motor vehicle which was
involved in the accident. If not, what is the name, address and telephone number of the driver.

ANSWER:

57. At the time of the accident, were you the owner of the motor vehicle which was
involved in the motor vehicle accident?

ANSWER:

58. Do you own or lease a cell phone.

ANSWER:

59. | What was your cell phone number at the time of the accident.

ANSWER:

60. Were you talking on a cell phone at the time of the accident.

ANSWER:

§5870:00002:3977337-1 16

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
_ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.44 Page 44 of 96

FOSTER SWIFT COLLINS & SMITH PC

By /s/ Dirk H. Beckwith
Dirk H. Beckwith (P35609)
Attorneys for Ryder Truck Rental, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: December 20, 2018
CERTIFICATE OF SERVICE

This is to confirm that a copy of the foregoing was electronically served on December 20,
2018. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system and the filing may be accessed through that system.

/s/ Jo Dickinson

55870:00002:397733 7-1 17

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
1/8/2019 10:26 AM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.45 Page 45 of 96

SCHEDULING ORDER

STATE OF MICHIGAN SO-10-2018-169511-NI

oth

JUOT EAL CIRCUIT COURT
N. TELEGRAPH ROAD

PONTING, MICHIGAN 48341

EVANS ,GERALD, , Vv WILKINSON , JONATHON, ,

IT IS ORDERED THAT:

ALL PARTIES SHALL NAME THEIR EXPERTS BY 04/29/2019. JS

THIS CASE SHALL BE EVALUATED ON OR ABOUT JUNE OF 2019.
THE COURT WILL SEND A CASE EVALUATION NOTICE IN ACCORDANCE
WITH MCR 2.403(G)(1).

EACH PARTY SHALL SUBMIT ITS WITNESS LIST ann LIST OF PROPOSED EXHIBITS TO
OPPOSING COUNSEL AND THE COURT BY 05/01/2019.

ALL DISPOSITIVE MOTIONS SHALL BE FILED BY 6/14/2010
OTHERWISE, SUCH MOTIONS WILL BE DEEMED WAIVED.

MOTIONS IN LIMINE SHALL BE HEARD NO LATER THAN 30 DAYS PRIOR TO THE
SCHEDULED TRIAL DATE.

DISCOVERY SHALL BE COMPLETED BY ossarszoa9” ay DISCOVERY ISSUE REGARDING
ELECTRONICALLY STORED INFORMATION IS GOVERNED BY MCR 2. 401(B)(2)(C) AND MUST
BE BROUGHT TO THE COURT'S ATTENTION NO LATER THAN 90 DAYS BEFORE THE CLOSE OF
DISCOVERY; OTHERWISE, THOSE DISCOVERY ISSUES WILL BE DEEMED WAIYED.

THIS CASE IS SET FOR FINAL PRETRIAL ON
THIS CASE IS SET FOR TRIAL ON 19/201

ALL DEPOSITIONS TO BE USED AT TRIAL SHALL BE PURGED NOT LATER THAN TWO WEEKS
BEFORE THE TRIAL OR THE OBJECTIONS SHALL BE DEEMED WAIVED.

IN JURY CASES, PROPOSED JURY INSTRUCTIONS SHALL BE SUBMITTED IN WRITING TO
THE COURT NOT LESS THAN 7 DAYS PRIOR TO THE SCHEDULED TRIAL DATE.

IN NON-JURY CASES, TRIAL BRIEFS SHALL BE SUBMITTED ONE WEEK BEFORE

THE TRIAL DATE.

THE APPEARANCE OF COUNSEL UPON A PLEADING SHALL BE DEEMED TO BE THE APPEARANCE
OF EVERY MEMBER OF HIS/HER LAW FIRM. ADJOURNMENTS OF CASE EVALUATION OR TRIAL
MUST BE REQUESTED BY MOTION. ANY ADJOURNMENTS AFTER THE FIRST REQUEST SHALL
REQUIRE THE SIGNATURES OF THE LITIGANTS.

OBJECTIONS TO THIS SCHEDULE MUST BE MADE WITHIN 14 DAYS OF THE DATE OF THIS
ORDER OR THEY ARE DEEMED WAIVED. OBJECTIONS SHALL BE ACCOMPANIED BY A GOOD
CAUSE SHOWING AND A PROPOSED ALTERNATIVE SCHEDULING ORDER AGREED TO BY ALL
THE PARTIES.

 

 

/s/MICHAEL WARREN

DATE: 01/05/2019 MICHAEL WARREN

CIRCUIT JUDGE

ANY QUESTIONS CONCERNING THIS ORDER SHOULD BE DIRECTED TO THE ASSIGNED
JUDGE'S CLERK.

\v
1/15/2019 8:47 AM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.46 Page 46 of ORM

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

 

GERALD EVANS,
Plaintiff, Case No. 18-169511-NI
Hon. Michael Warren
vs.
JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL,
Defendants.
THE LOBB LAW FIRM

Joseph R. Lobb (P26009)

Daniel A. Groves (P74026)
Attorneys for Plaintiff

30555 Southfield Rd., Suite 440
Southfield, Ml 48076

(248) 591-4090
josephrnobb@thelobblawfirm.com
dan@thelobblawfirm.com

FOSTER, SWIFT, COLLINS & SMITH, P.C.
Dirk H. Beckwith (P35609)

Attorneys for Defendant Ryder Truck Rental, Inc.
28411 Northwestern Hwy., Suite 500

Southfield, MI 48034
dbeckwith@fosterswift.com

COLLINS EINHORN FARRELL, P.C.
Theresa Asoklis (P42709)

Melissa Graves (P64646)

Attorneys for Defendant

4000 Town Center, 9" Floor
Southfield, Ml 48075
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com

 

 
*

FILED Received for Filing Oakland County Clerk 1/15/2019 8:47 AM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.47 Page 47 of 96

1 0 ‘OR SU UTION OF ATTORNEY

At a session of said Court held in the City of Pontiac, County of
Oakland, State of Michigan on 1/15/2019

PRESENT: HON. MICHAEL WARREN

 

This matter having come before the Court on consent and stipulation and the
Court being otherwise fully advised in the premises;

IT iS HEREBY ORDERED that Robert L. Baker is hereby substituted in the place
and stead of Joseph R. Lobb and Daniel A. Groves of The Lobb Law Firm, as counsel

for Plaintiff Gerald Evans in the above-captioned case.

/s/ Michael Warren

CIRCUIT COURT JUDGE
MICHAEL WARREN

 

AM
| consent to entry of the above order:

Mu bP Wf) ( uncon sent)
DIRK BECKWITH (P35609)

Foster, Swift, Collins & Smith. P.C.

Attorneys for Defendant

Whusestd- va
THERESA ASOKLIS (P42709)
Collins, Einhorn, Farrell, P.C. +

Attorneys for Defendant Ruder [Wark Read fare.

piniet O.OGrres (Woes, )
DANIEL A. GROVES tP740286)
The Lobb Law Firm

]

 

 
1/15/2019 2:40 PM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.48 Page 48 of 96

AM

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
GERALD EVANS,

Plaintiff, Case No: 2018-169511-NI
Hon. Michael Warren
vs.

JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL, INC.,

Defendants.
/
STIPULATED ORDER FOR SUBSTITUTION OF ATTORNEY
At a session of said Court held on:

1/15/2019
PRESENT: HON. MICHAEL WARREN
Circuit Court Judge

Upon stipulation of counsel, and the Court being otherwise fully advised in the premises;
IT IS HEREBY ORDERED that Dirk H. Beckwith of Foster, Swift, Collins & Smith, P.C.,
28411 Northwestern Hwy., Suite 500, Southfield, MI 48034 is hereby substituted as the attorney of

record for Defendant Ryder Truck Rental, Inc. in the place of attorney Melissa E. Graves.

/s/ Michael Warren

 

Circuit Court Judge AM
Stipulated to: MICHAEL WARREN

/s/ Melissa E. Graves
Melissa E. Graves (P64646)
Attorney for Defendant Ryder Truck Rental, Inc.

/s/ Dirk H. Beckwith w/consent
Dirk H. Beckwith (P35609)
Substituted Attorney for Ryder Truck Rental, Inc.

/s/ Robert L. Baker w/consent

Robert L. Baker (P26418)
Attorney for Plaintiff

\%
1/16/2019 10:41 AM

FILED Received for Filing Oakland County Clerk

~ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.49 Page 49 of 96

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

GERALD EVANS,

Plaintiff, Case No. 18-169511-Ni
Hon. Michael Warren

VS.

JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL,

Defendants.

 

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, MI 48167

(734) 455-5300 Fax: (734) 455-5301

rlb@rbakerpc.com Ass’t: pam@rbakerpc.com

FOSTER, SWIFT, COLLINS & SMITH, P.C.

Dirk H. Beckwith (P35609)

Attorneys for Defendant Ryder Truck Rental, Inc.
28411 Northwestern Hwy., Suite 500

Southfield, Ml 48034
dbeckwith@fosterswift.com

COLLINS EINHORN FARRELL, P.C.
Theresa Asoklis (P42709)

Melissa Graves (P64646)

Attorneys for Defendant

4000 Town Center, 9" Floor
Southfield, MI 48075
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com

 

PLAINTIFF’S RESPONSE TO REQUESTS TO ADMIT
1/16/2019 10:41 AM

FILED Received for Filing Oakland County Clerk

ye.

~ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.50 Page 50 of 96

NOW COMES plaintiff, GERALD EVANS, by and through his attorneys,
ROBERT L. BAKER, P.C., and for his Response to Requests to Admit, states as
follows:

Request to Admit No. 1: Admit Plaintiff claims he sustained damages, exclusive of
interest and costs, in an amount in excess of $75,000.00.

Response: Admitted.

Request to Admit No. 2: Admit Plaintiff claims he sustained damages, exclusive of
interest and costs, in an amount in less than $75,000.00.

Response: Denied for the reason it is untrue.

Is/ Robert L. Baker

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, Ml 48167

(734) 455-5300
rlb@rbakerpc.com

DATED: January 16, 2019
CERTIFICATE OF SERVICE

| hereby certify that on January 16, 2019, | served a copy of the foregoing
document on the following through the Tyler Odyssey e-file and serve system:

Dirk H. Beckwith (P35609)
Attorneys for Defendant Ryder Truck Rental, Inc.
dbeckwith@fosterswift.com

Theresa Asoklis (P42709)
Melissa Graves (P64646)
Attorneys for Defendant
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.51 Page 51 of 96

STATE OF MICHIGAN

OAKLAND COUNTY CIRCUIT COURT

GERALD EVANS,

-VS-

JONATHON WILKINSON,
J. RAYL, INC. and

RYDER TRUCK RENTAL, INC.

Plaintiff,

Defendants.

Case No. 18-169511-NI
Judge Michael Warren

 

ROBERT L. BAKER PC

By: Robert L. Baker (P26418)
Attorneys for Gerald Evans

302 West Main Street
Northville, Michigan 48167-1525
734.455.5300

tlb@rbakerpc.com

FOSTER SWIFT COLLINS & SMITH PC
By: Dirk H. Beckwith (P35609)

Attorneys for Ryder Truck Rental Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034

248.539.9918

dbeckwith@fosterswift.com

 

RYDER TRUCK RENTAL, INC.'s INTERROGATORIES
AND REQUESTS TO ADMIT TO GERALD EVANS

Ryder Truck Rental, Inc. submits these Interrogatories and Requests to Admit to Gerald

Evans to be answered separately, fully in writing, and under oath.

These Interrogatories and Requests for Admissions are submitted pursuant to MCR 2.309

and 2.312, and the information sought must be given, whether secured by you, your agent,

representative or attorney or any other persons who have made this knowledge known to you,

from whom you can get this information and who is competent to testify as to the facts that are

stated. These Interrogatories and Requests for Admissions shall be deemed continuing, and

supplemental answers shall be required immediately upon receipt thereof, as you directly or

55870:00002:3986055-1
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.52 Page 52 of 96

indirectly obtain further or different information from the time that the answers are served to the
time of trial.

The answers to these Interrogatories and Requests for Admissions must be served upon
the undersigned attorneys within twenty-eight (28) days from the date that these Interrogatories
and Requests for Admissions are served upon you.

Interrogatory No. 1.

Is Plaintiff claiming damages, exclusive of interest and costs, in excess of $75,000.00?
ANSWER:

Interrogatory No. 2.

Has Plaintiff sustained damages, exclusive of interest and costs, in excess of $75,000.00?
ANSWER:

Interrogatory No. 3.

Describe the nature and extent of Plaintiff's alleged damages.
ANSWER:

Interrogatory No. 4.

Did Plaintiff undergo any surgical procedures as a result of the incident that allegedly
occurred on July 7, 2018? If so, describe the surgical procedures Plaintiff underwent.
ANSWER:

Interrogatory No. 5.

Did Plaintiff seek any medical treatment as a result of the incident that allegedly
occurred on July 7, 2018? If so, what is the total amount of Plaintiff's medical expenses that have
been incurred to date?

ANSWER:

55870:00002:3986055-1
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.53 Page 53 of 96

Interrogatory No. 6.

Did Plaintiff allegedly miss any time from work as a result of the incident that allegedly
occurred on July 7, 2018? If so, what is the total amount of Plaintiff's lost wages incurred to date
and when did Plaintiff return to work?

ANSWER:
Request to Admit No. 1.

Admit Plaintiff claims he sustained damages, exclusive of interest and costs, in an
amount in excess of $75,000.00.

ANSWER:
Request to Admit No. 2.

Admit Plaintiff claims he sustained damages, exclusive of interest and costs, in an
amount less than $75,000.00.

ANSWER:

FOSTER SWIFT COLLINS & SMITH PC

By: /s/ Dirk H. Beckwith
Dirk H. Beckwith (P35609)
Attorneys for Ryder Truck Rental, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: January 16, 2019

55870:00002:3986055-1
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.54 Page 54 of 96

CERTIFICATE OF SERVICE
This is to confirm that a copy of the foregoing was electronically served on January 16,

2019. Notice of this filing will be sent by email to rlb@rbakerpc.com.

/s/ Jo Dickinson

55870:00002:3986055-1
. Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.55 Page 55 of 96

STATE OF MICHIGAN

OAKLAND COUNTY CIRCUIT COURT

 

GERALD EVANS,

Plaintiff,
-VS- Case No. 18-169511-NI

Judge Michael Warren

JONATHON WILKINSON,
J. RAYL, INC. and
RYDER TRUCK RENTAL INC.

Defendants.
ROBERT L. BAKER PC FOSTER SWIFT COLLINS & SMITH PC
By: Robert L. Baker (P26418) By: Dirk H. Beckwith (P35609)
Attorneys for Gerald Evans Attorneys for Ryder Truck Rental, Inc.
302 West Main Street 28411 Northwestern Highway, Suite 500
Northville, Michigan 48167-1525 Southfield, Michigan 48034
734.455.5300 248.539.9918
rlb@rbakerpc.com dbeckwith@fosterswift.com

 

RYDER TRUCK RENTAL, INC.'s
SECOND SET OF INTERROGATORIES TO GERALD EVANS

Ryder Truck Rental, Inc., for its Interrogatories to Gerald Evans, states as follows:

These Interrogatories are submitted to you pursuant to MCR 2.309 and the information
sought must be given, whether secured by you, your agent, representative or attorney or any
other persons who have made this knowledge known to you, from whom you can get this
information and who is competent to testify as to the facts that are stated. These Interrogatories
shall be deemed continuing, and supplemental answers shall be required immediately upon
receipt thereof, as you directly or indirectly obtain further or different information from the time

that the answers are served to the time of trial.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.56 Page 56 of 96

The answers to these Interrogatories must be served upon the undersigned attorneys

within twenty-eight (28) days from the date that these Interrogatories are served upon you.

1.

State your full name, present address, telephone number, date and place of birth,

social security number and driver's license number and the state in which it was issued.

ANSWER:

2.

If you have ever used any other name or names other than the name that is used in

the Complaint, state the name or names, when used and where used.

ANSWER:

3. State your residence history for the past five (5) years, giving the following:
(a) full address;

(b) owned, rented, leased;

(c) name and present address of landlord; and

(d) duration of occupancy.

ANSWER:

4. State your educational history, giving the following:

(a) name and address of each school attended;

(b) dates of attendance;

(c) highest grade or class that you attained; and

(d) degree that was conferred.

ANSWER:

5. State any occupational or employment training, if any, that you have received,

formal or informal, and give the following:

(a)
(b)

name and place of training facility;

dates of attendance,

§5870:00002:3986076-1 2
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.57 Page 57 of 96

(c) occupational title, and

(d) degree or title that was conferred.

ANSWER:

6. State your employment history, if any, for the past five (5) years, giving the
following:

(a) name and address of each employer;

(b) dates of employment at each employer;

(c) type of work at each place of employment;

(d) reason for termination of each employment; and,

(e) salary or hourly wage rate at the time of starting and time of terminating each
employment.

ANSWER:

7. Were you employed at the time of the incident described in the Complaint? If so,
state the following:

(a) place and type of employment;

(b) type of work and title at time of incident;

(c) _ salary or hourly wage rate at the time of incident alleged in the Complaint;

(qd) whether you had worked on the date of the incident prior to your illness or
injury;

(e) date that you returned to work following the incident;

(f£) amount of alleged earnings or income resulting from the incident, and attach a
verification of same;

(g) present salary or hourly wage rate; and

(h) present type of work and title.

55870:00002:3986076-1 3
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.58 Page 58 of 96

ANSWER:

8.

If you have not returned to full-time employment, please state the date you

returned to part-time employment, and the date it is expected that you will return to full time

employment.

ANSWER:

9.

State the amount of income that you received from your employment, business or

profession for each of the three (3) years immediately preceding the year in which the incident

occurred.
ANSWER:
10. State your marital history, if any, giving the following:
(a) date and place of each marriage;
(b) name and present address of each former spouse;
(c) name, age and present address of children from each marriage; and
(d) date, place and manner of termination of each marriage.
ANSWER:
Il. State whether you have been convicted of a crime. If so, further state:
(a) the nature of said conviction;
(b) the date;
(c) the place thereof.
ANSWER:
12. In your own words, please describe in detail how the incident which is the

subject of this lawsuit occurred including relative dates, times and locations of the vehicles

involved. (Do not answer "See Complaint’).

ANSWER:

§5870:00002:3986076-1 4
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.59 Page 59 of 96

13. If you are claiming that you have permanent injury that affects your earning
capacity, please state:

(a) the nature of your injury;

(b) how the injury prevents or makes difficult the performance of your work;

(c) whether a physician has given you a disability rating, and, if so, state the
percentage; and

(d) the name, address and telephone number of said physician.

ANSWER:

14. Please state whether you are claiming as an element of damages, future loss of
earnings or impairment of earning capacity. If so, further state:

(a) the basis of such claim;

(b) the amount; and

(c) the basis upon which you compute such amount.

ANSWER:

15. Please describe, in detail, the injuries you allegedly sustained, by reason of said
incident, setting forth whether you sustained:

(a) any fractures or dislocation of any bones;

(b) any abrasions, contusions and/or hematomas;

(c) any sprains and/or strains of any ligaments and/or muscles;

(d) any injury to any nerves and/or the nervous system;

(e) aggravation of any pre-existing conditions;

(f) any internal injuries, describe nature of same; and

(g) any other injuries.

ANSWER:

55870:00002:3986076-1 5
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.60 Page 60 of 96

16. | With reference to any medical treatment, examinations, consultation and/or
evaluations for your alleged injuries, please state:

(a) the name, address and telephone number of each hospital or other place of
treatment wherein you have been confined, examined and/or evaluated, and the dates thereof;

(b) the nature of the treatment rendered;

(c) the nature of any operative procedures performed and the dates thereof,

(d) the diagnosis;

(e) the name, address and telephone number of each physician who has treated,
examined and/or evaluated your alleged injuries;

(f) the number of occasions on which you were treated, examined and/or evaluated
by each physician, setting forth the dates of treatment, examination and/or evaluation;

(g) the nature of the treatment by each physician setting forth whether said
treatment was rendered at the doctor's office, at your home, and/or in the hospital;

(h) the name, address and telephone number of each psychiatrist and/or psychologist
with whom you have treated and/or consulted, setting forth the dates of treatment and/or
consultations; and

(i) | whether you have in your possession, or anyone acting on your behalf, has copies
of records and/or reports relating to care and treatment rendered for your alleged injuries.

ANSWER:

17. Please state whether you are claiming any of your injuries are of a permanent
nature, and, if so, which of said injuries are alleged to be permanent. Further state the name,
address and telephone number of each physician who has advised you of same.

ANSWER:

$5870:00002:3986076-1 6
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.61 Page 61 of 96

18. List any scars and/or other disfigurements which you claim resulted from the

incident.

ANSWER:

19. If you were required to wear a cast, brace, crutch and/or artificial support, please
state:

(a) the name of such cast, brace and/or artificial support;

(b) adescription of same;

(c) the length of time you were required to wear same; and

(d) the name, address and telephone number of each physician who prescribed same.

ANSWER:

20. If X-rays were taken of the alleged injuries, please state:

(a) the date the x-rays were taken;

(b) the name, address and telephone number of each clinic, hospital and/or office
where the x-rays were taken; and,

(c) the name, address and telephone number of each person who has present custody
of the X-ray films and/or X-ray reports.

ANSWER:

21. _— Please state whether you were confined at home, and if so, the dates you were so
confined.

ANSWER:

22. Has any doctor advised you to restrict your activities and, if so, state the name,
address and telephone number of the doctor and the activities from which you were restricted.

ANSWER:

§5870:00002:3986076-1 7
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.62 Page 62 of 96

23. Please state the name, address and telephone number of each physician who is
presently treating you for the alleged injuries.

ANSWER:

24. Please state the name, address and telephone number of your family physician.

ANSWER:

25. Please state whether you have ever been hospitalized prior to and/or subsequent
to said incident, other than referred to in your above answers. If so, further state:

(a) the name, address and telephone number of each hospital, clinic or other medical
institution;

(b) the dates of confinement;

(c) the nature of the illness, disease or injury;

(d) the name, address and telephone number of each treating and/or examining
physician; and

(e) | whether you have in your possession, or anyone acting on your behalf, has copies
of any reports and/or records relating to said care and treatment.

ANSWER:

26. Please state, in general, the condition of your health prior to said incident.

ANSWER:

27. Please state the last time prior to said incident you had a complete physical
examination, and the name, address and telephone number of each physician making said
examination.

ANSWER:

55870:00002:3986076-1 8
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.63 Page 63 of 96

28. If you were being treated by a physician prior to the date of said incident, please
state the name, address and telephone number of said physician and the type of treatment
rendered.

ANSWER:

29. Have you ever been denied any life, health or automobile insurance coverage, or
had to pay increased insurance premiums because of any physical infirmity, ailment, disease
and/or other cause?

ANSWER:

30. State whether you have recovered from your alleged injuries and, if so, the
approximate date of recovery,

ANSWER:

31. Please itemize, by name and address, all medical bills paid or incurred by you, in
connection with said incident, including, but not limited to: cost of ambulance, cost of X-rays,
cost of medicine, cost of surgical apparatus and any and all other costs.

ANSWER:

32. Please state whether you are claiming as an element of damages future medical
expenses. If so, state the amount and the name, address and telephone number of each physician
who has advised this amount.

ANSWER:

33. Please state whether you are claiming any element of damages not heretofore
listed, and, if so, state the amount thereof, and the basis for computing same.
ANSWER:

34. Please itemize any other expenses or financial losses which you have paid or

incurred which you attribute to said incident.

§5870:00002:3986076-1 9
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.64 Page 64 of 96

ANSWER:

35. Please state whether you have ever made a claim for personal injuries. If so,
further state:

(a) the date of such claim;

(b) the name and address of each person involved in each such claim;

(c) the nature of your injuries; and

(d) the disposition of said claim.

ANSWER:

36. Please state whether you have ever been involved in any lawsuit or worker's
compensation claim which involved a claim for personal injuries. If so, further state:

(a) the nature of said lawsuit:

(b) the name and address where said claim was filed;

(c) the name and address of the Court wherein said lawsuit was filed;

(d) the name and address of each person involved in said lawsuit and/or claim; and,

(e) the disposition of said lawsuit and/or claim.

ANSWER:

37. Please state whether you have been involved in any accidents either prior to, or
subsequent to said incident. If so, please state:

(a) the place of each said accident;

(b) _ the date of each said accident;

(c) the nature of any injuries sustained in said accident; and

(d) the name, address and telephone number of each physician who treated you for
said injuries.

ANSWER:

§5870:00002:3986076-1 10
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.65 Page 65 of 96

38. Please state the name and address of each person known to you or your attorney
who has possession and/or control of any model, map, drawing or photograph purporting to
show the area, the person, materials, equipment, or other objects involved in said incident. If so,
further state.

(a) abrief description of such model, map, drawing or photograph; and

(b) the date when such model, map, drawing or photograph was made.

ANSWER:

39. Do you know of any documents, papers, books, accounts, letters, photographs,
motion pictures, drawings, plans, objects, measurements, written descriptions or other tangible
things containing evidence relating to said incident and not previously listed herein? If so, as to
each such item, please state:

(a) the nature and specific subject matter;

(b) the date same was made or taken; and

(c) the name, address and employer of each person making or taking same.

ANSWER:

40. Have you or anyone acting on your behalf, obtained statements, in any form, from
any person regarding the events or happenings that occurred at the scene of said incident? If so,
please state:

(a) the name, address and telephone number of each person from whom such
statements were taken;

(b) whether each such person is employed, and, if so, the name and address of each
employer;

(c) the name and address of each person taking such statements;

(d) — whether each statement was taken in writing, orally, or by recording device; and,

55870:00002:3986076-1 ll
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.66 Page 66 of 96

(e) the name and address of each present custodian of each statement.

ANSWER:

41. Was an investigation made by you or anyone acting on your behalf concerning
the circumstances of said incident? If so, please state:

(a) the name, address and telephone number of each person who made the
investigation;

(b) whether a written report was made of said investigation; and

(c) the name, address and telephone number of each person who has present custody
of each such report.

ANSWER:

42. Did you or anyone acting on your behalf make and send to any insurance
company or public authority a written report of said incident? If so, please state:

(a) the date of each report;

(b) the name, address and telephone number of the person who made such report;
and

(c) the name, address and telephone number of the insurance company and of the
public authority to which such report was made.

ANSWER:

43. Do you have knowledge of any written report, statement, memorandum, record of
testimony, whether written or oral, and whether prepared by you or anyone acting on your
behalf, concerning said incident other than previously set out in these Interrogatories?

ANSWER:

44, | What is the name, address and telephone number of each person who saw or

heard, or claims to have seen or heard, any of the events or happenings that occurred.

55870:00002:3986076-1 12
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.67 Page 67 of 96

(a) immediately before the incident;

(b) at the time of said incident; and

(c) immediately after said incident.

ANSWER:

45. Have you, or anyone acting on your behalf, contacted any expert witness either
orally or in writing, concerning any liability, medical or other problem arising out of said
incident? If so, please state:

(a) the name, address and telephone number of each such expert witness;

(b) the nature of the problem for which each expert was consulted; and

(c) which of these experts will be called at the trial of this matter.

ANSWER:

46. Please state the names, addresses and telephone numbers of all persons other
than medical witnesses, who have knowledge concerning your claim for injuries known to you
or anyone acting on your behalf.

ANSWER:

47. Please state the number of years you have been a licensed driver, listing all states
wherein you have been licensed and the license numbers.

ANSWER:

48. Please state if you have ever had a driver's license which contained any
restrictions of any kind. If so, further state:

(a) the nature of each restriction; and

(b) the effective dates of each restriction.

ANSWER:

49. Please state whether you have ever received a moving violation. If so, please state:

55870:00002:3986076-1 13
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.68 Page 68 of 96

(a) the nature of each moving violation; and

(b) the effective dates of each moving violation.

ANSWER:

50. Please state whether you had consumed any alcoholic beverages, sedatives,
tranquilizers, or other drugs and/or medicines during the twenty-four (24) hour period
immediately preceding said incident. If so, further state:

(a) adescription of each substance consumed;

(b) the amount of time over which consumed; and

(c) if alcohol, the place of consumption and the name, address and telephone
number of each person with whom you were drinking.

ANSWER:

51. Please state whether you have:

(a) diabetes;

(b) fainting spells;

(c) heart condition;

(d) any medical disorders;

(e) eye condition; or

(f) — ear condition.

If so, further state:

(a) dates of affliction:

(b) — adescription of the disability and/or condition;

(c) the name, address and telephone number of each attending physician; and

(d) whether you have in your possession, or anyone acting on your behalf, has copies

of any medical records and/or reports relating to said disability and/or condition.

55870:00002:3986076-1 14
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.69 Page 69 of 96

ANSWER:

32. Have you applied for no-fault benefits from any insurance company? If so, please
state:

(a) the date you made the applications;

(b) the name, address and telephone number of the insurance company;

(c) the claim number; and

(d) the name of the adjuster.

ANSWER:

53. | Have you received any worker's compensation benefits as a result of this
accident? If so, please state:

(a) the date you made the application;

(b) the name, address and telephone number of the insurance company;

(c) the claim number;

(d) the name of the adjuster; and

(e) the type of and amounts of benefits received.

ANSWER:

54. | Have you made any application for uninsured motorists benefits as a result of this
accident? If so, please state:

(a) the name, address and telephone number of the insurance company;

(b) the claim number;

(c) the name of the adjuster; and

(d) the amount received.

ANSWER:

55870:00002:3986076-1 15
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.70 Page 70 of 96

55. At the time of the accident, what was the make and model of the vehicle in which
you were an occupant?

ANSWER:

56. At the time of the accident, were you the driver of the motor vehicle which was
involved in the accident. If not, what is the name, address and telephone number of the driver.

ANSWER:

57. At the time of the accident, were you the owner of the motor vehicle which was
involved in the motor vehicle accident?

ANSWER:

58. Do you own or lease a cell phone.

ANSWER:

59. | What was your cell phone number at the time of the accident.

ANSWER:

60. Were you talking on a cell phone at the time of the accident.

ANSWER:

FOSTER SWIFT COLLINS & SMITH PC

By /s/ Dirk H. Beckwith
Dirk H. Beckwith (P35609)
Attorneys for Ryder Truck Rental, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: January 16, 2019

55870:00002:3986076-1 16
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.71 Page 71 of 96

CERTIFICATE OF SERVICE
This is to confirm that a copy of the foregoing was electronically served on January 16,

2019. Notice of this filing will be sent by email to rlb@rbakerpc.com.

/s/ Jo Dickinson

$5870:00002:3986076-1 17
1/22/2019 8:00 AM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.72 Page 72 of 96

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

GERALD EVANS,

Plaintiff,
vs.
JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL,

Defendants.

 

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, Ml 48167

(734) 455-5300 Fax: (734) 455-5301

rlb@rbakerpc.com Ass'’t: pam@rbakerpc.com

FOSTER, SWIFT, COLLINS & SMITH, P.C.
Dirk H. Beckwith (P35609)

Attorneys for Defendant Ryder Truck Rental, Inc.
28411 Northwestern Hwy., Suite 500

Southfield, MI 48034
dbeckwith@fosterswift.com

COLLINS EINHORN FARRELL, P.C.
Theresa Asoklis (P42709)

Melissa Graves (P64646)

Attorneys for Defendant

4000 Town Center, 9" Floor
Southfield, MI 48075
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com

 

Case No. 18-169511-NI
Hon. Michael Warren

PLAINTIFF'S EX PARTE MOTION
TO EXTEND LIFE OF SUMMONS AND AFFIDAVIT

Plaintiff, by counsel, pursuant to MCR 2.102(D), moves the Court ex parte to

FEE
1/22/2019 8:00 AM

FILED Received for Filing Oakland County Clerk

' Case 2:19-cv-10429-SFC-DRG ECFNo.1 filed 02/12/19 PagelD.73 Page 73 of 96

enter its order directing that a second summons be issued in this action as to
defendants J. Rayl, Inc., and Jonathon Wilkinson, and that the date of expiration on the
second summons be assigned by the Court. This Motion being based upon the

accompanying Affidavit attached hereto.

/s/ Robert L. Baker

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, MI 48167

(734) 455-5300
rlb@rbakerpc.com

DATED: January 18, 2019
1/22/2019 8:00 AM

FILED Received for Filing Oakland County Clerk

' Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.74 Page 74 of 96

AFFIDAVIT OF ROBERT L. BAKER

 

STATE OF MICHIGAN _ )
COUNTY OF OAKLAND **

Robert L. Baker, having been duly sworn says:

1. Affiant is counsel for Plaintiff and assumed representation of plaintiff on
January 15, 2019, pursuant to a Stipulated Order for Substitution of Attorneys entered
on that date, and makes this affidavit on personal knowledge.

2. On October 26, 2018, Plaintiff's Complaint was filed by his previous counsel,
at which time this Court issued original summonses directing Defendants to appear
or otherwise defend.

3. That the Complaint was filed within the statute of limitations, being July 25,
2021.

4, Plaintiff's counsel has received a copy of his previous attorney’s file, however,
there is no indication as to what attempts have been made to serve Defendants
Wilkinson and J. Rayl, Inc. Defendant Ryder Truck Rental, Inc., was served and has
appeared in this action.

5. That both of the above-named defendants are located in Akron, Ohio, and
plaintiff is in the process of making arrangements for service on said defendants.

6. The current Summons is set to expire on January 25, 2019.

7. As stated above, the statute of limitations in this matter expires on July 25,
2021, and no party will be prejudiced by the issuance of a second Summons.

8. An additional period of time not to exceed ninety days necessary in order for

Plaintiff to accomplish service of process upon the Defendants.
1/22/2019 8:00 AM

FILED Received for Filing Oakland County Clerk

. Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.75 Page 75 of 96

9. If sworn as a witness, Affiant can testify competently to the facts stated in this

affidavit.

/s/_ Robert L. Baker
Robert L. Baker

Subscribed and sworn before me
on January 18, 2019.

isi Pamela McCormick

PAMELA McCORMICK, Notary Public
Oakland County, Michigan

My Commission Expires: 1/16/2021
Acting in Wayne County, Michigan
1/22/2019 8:00 AM

FILED Received for Filing Oakland County Clerk

* Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.76 Page 76 of 96

CERTIFICATE OF SERVICE

| hereby certify that on January 21, 2019, | served a copy of the foregoing
document on the following through the Mi-File e-file and serve system:

Dirk H. Beckwith (P35609)
Attorney for Defendant Ryder Truck Rental, Inc.
dbeckwith@fosterswift.com

Theresa Asoklis (P42709)
Melissa Graves (P64646)
Attorneys for Defendant
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com

/s/ Pamela McCormick
PAMELA McCORMICK
Assistant to Robert L. Baker
302 W. Main St.

Northville, Ml 48167

(734) 455-5300
pam@rbakerpc.com
’ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.77 Page 77 of 96

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
GERALD EVANS,

Plaintiff, Case No. 18-169511-NI
Hon. Michael Warren
vs.

JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL,

Defendants.

 

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, Mi 48167

(734) 455-5300 Fax: (734) 455-5301

rlb@rbakerpc.com Ass’t: pam@rbakerpc.com

FOSTER, SWIFT, COLLINS & SMITH, P.C.

Dirk H. Beckwith (P35609)

Attorneys for Defendant Ryder Truck Rental, Inc.
28411 Northwestern Hwy., Suite 500

Southfield, Ml 48034
dbeckwith@fosterswift.com

COLLINS EINHORN FARRELL, P.C.
Theresa Asoklis (P42709)

Melissa Graves (P64646)

Attorneys for Defendant

4000 Town Center, 9" Floor
Southfield, MI 48075
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com

 

EX PARTE ORDER EXTENDING SUMMONS LIFE

At a session of said Court held in the City of
Pontiac, County of Oakland, State of Michigan
on

 

PRESENT: Hon.
Circuit Court Judge

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.78 Page 78 of 96

Plaintiff having filed an ex-parte motion to extend summons life pursuant to MCR
2.102(D), and the Court being fully advised in the premises,

IT IS ORDERED the Plaintiff's Motion be and is hereby granted and further that the
Clerk of the Court issue a second summons in the above action with the expiration date

of:

 

 

CIRCUIT COURT JUDGE

Order prepared by:

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, MI 48167

(734) 455-5300
rlb@rbakerpc.com

Document Submitted for Filing to MI Oakland County 6th Circuit Court.
1/22/2019 2:05 PM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.79 Page 79 of 96 0
ct

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

GERALD EVANS,

Plaintiff, Case No. 18-169511-NI
Hon. Michael Warren
Vs.

JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL,

Defendants.

 

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, Ml 48167

(734) 455-5300 Fax: (734) 455-5301

rb@rbakerpc.com Ass’t: pam@rbakerpc.com

FOSTER, SWIFT, COLLINS & SMITH, P.C.

Dirk H. Beckwith (P35609)

Attorneys for Defendant Ryder Truck Rental, Inc.
28411 Northwestern Hwy., Suite 500

Southfield, Ml 48034
dbeckwith@fosterswift.com

COLLINS EINHORN FARRELL, P.C.
Theresa Asoklis (P42709)

Melissa Graves (P64646)

Attorneys for Defendant

4000 Town Center, 9" Floor
Southfield, MI 48075
theresa.asoklis@ceflawyers.com
melissagraves@ceflawyers.com

 

EX PARTE ORDER EXTENDING SUMMONS LIFE

At a session of said Court held in the City of
Pontiac, County of Oakland, State of Michigan
on 1/22/2019
MICHAEL WARREN
PRESENT: Hon.
Circuit Court Judge
1/22/2019 2:05 PM

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.80 Page 80 of 96

Plaintiff having filed an ex-parte motion to extend summons life pursuant to MCR
2.102(D), and the Court being fully advised in the premises,

IT IS ORDERED the Plaintiffs Motion be and is hereby granted and further that the
Clerk of the Court issue a second summons in the above action with the expiration date

of: February 28, 2019

 

/s/ Michael Warren
CIRCUIT COURT JUDGE

 

Order prepared by:

ROBERT L. BAKER (P26418)
Attorney for Plaintiff

302 W. Main St.

Northville, Ml 48167

(734) 455-5300
rlo@rbakerpc.com
 

~1/24/2019 3:17 PM

FILED Received for Filing Oakiand County Clerk |

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.81 Page 81 of 96

 

 

 

 

 

 

SUMMONS
PROOF OF SERVICE Casa No. 2018-169511-NI
TO PROCESS SERVER: You are to serve tha summons and complaint not later than $1 days from ths date of fing or the date

of expiration on the order for sseond summons. You must make and (ile your return with the court clark. if you are unable to
complete service you must return this original end all copies to the court clerk.

CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

C} OFFICER CERTIFICATE OR [YAFFIDAVIT OF PROCESS SERVER
! certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly swom, I state that | am a legally competent
court officer, or attommey for a party (MCR 2.104{Al[2)), adutt who is not a party or an officer of a corporate party,
and that (actedzafien nat required) and that: (notertzetian required)

 
   

 

 

 

G)1 served perpogaiya copy of the summons and complaint.
C11 served by registered or certified mail (copy of retum recelpt attached) a copy of the summans and complaint,

 

 

 

 

ther with
‘ge Ua doamnanis SONGS with Cis SUNONS ENS COMPUT
on the defendant(s):
(Defendants name “TGomplate addrose(es) cf eanvico [Bay dato, Gms
Jonathon Wilkinson c/o 28411 Northwestern Hwy., Ste. 500 1-23-19

 

_Dirk Beckwith, Attorney Southfield Mi 48034

 

 

 

 

 

 

(Ci Ihave personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)

and have been unable to complete service,
[Oefendanfs name e9) of Saivice ne

 

 

 

 

 

 

 

 

 

  

1 declare under the penalties of perjury that this proof of service hast

d that It contents are true to the
best of my Information, knowledge, and bailef. 7

Wud

     

 

 

 

 

 

 

 

 

 

 

Servioa fae Mies traveled Fee Sanaure

$ [s Pamela McCormick

Incorrect address feo | Misc tavelad Foo TOTAL FEE Rame (ype or pain)

$ is 3 aS

Subscribed and swom to before me on =e -24-19 , Wayne County, Michigan.
My commission expires: 9-30-21

 

 

 

   

ACKNOWLEDGMENT OF SERVICE

| acknowtedga I have received sarvice c pal

if Aiachments

 

 

 

 

Dibomey fo-—lowsthion WW, (K incon. meta ne Tg uathon WilKuscou
1/24/2019 3:17 PM

FILED Received for Filing Oakland County Clerk

 

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.82 Page 82 of 96

 

Ciiginal - Court and copy - Paint
Approved, SCAO 4st copy ~ Defendant Sed copy - Ratum
STATE OF MICHIGAN CASE NO.
SUDICIAL DISTRICT
6TH JUDICIAL CIRCUIT SUMMONS 2018-16951 1-NI
COUNTY PROBATE

 

 

 

Court address
1200 Telegraph Road, Pontigo, MI 483

    

 

[Plains atiomay, bar no. address, and tslaphona ns.
JOSEPH R. LOBB (P26009)

DANIEL A. GROVES (P74026)

30555 Southfield Road, Suite 440

Southfield, MI 48076

(248) 591-4090

Instructions: Check the Items below that epply to you and provide any required Information, Submit this form to the court clerk
along with your complaint and, If necessary, a case inventory addendum (form MG 21), The summons section will be completed
by the court clark,

 

 

 

 

 

 

Domestic Relations Case

C there are no pénding or resolved cases within the jurisdiction of the fantily division of the elreuit court involving tha familly or
family members of the person(s) who are the subject of the complaint.

(] There Is one or more pending or resolved cases within the jurisdiction of the family division of the reuit court Involving
the family or family members of the persen(s) who ere the subject of the complaint. Attached is a completed case inventory
(form MC 21) listing these cases.

Colt is unknown if there are pending or resolved cases within tha jurisdiction of the family division of the clreult court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case

(J This is a business case in which all or part of the action Includes a business or commercial dispute under MC1. 600.8035.

[] There Is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged In the

complaint.
C1 A civ action between these parties or other parties artsing cut of the transaction cr occurrence alleged in the complaint has

 

been previausly fled in Cthis court, CJ Court, where
and asalgned to Judge .

 

it was given case number

 

The acton Oramains Dis no longer pending.
Summons section completed by court eferk. SUMMONS Rae

   
      
  

NOTICE TO THE DEFENDANT: In the name of the peopte of the State of Michigan we
1. You are being sued.

  
   
   
  
      
  

2. YOU HAVE 21 DAYS after receiving this summons and a copy cf the P an.ans sr with the court and
serve a copy on the cther party or take other lawful action with the court (28 dé waje served by mail er you were
served outside this state), SEER cS

3. If you do not answer or take other action within the time allowed, judgment may be.enterec against you for the rellef

damanded in the complaint.
4. Ifyou require spacial accommodations to use the court because of a disability or If you require a foreign tanguage interpreter
to help you fully participate In court proceedings, please contact the court immediately to make arrangements.

 

 

 

ssu0 08 50/26/2018

 

 
 

~ 1/24/2019 3:16 PM |

FILED Received for Filing Oakland County Clerk

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.83 Page 83 of 96

 

 

 

 

 

SUMMONS
PROOF OF SERVICE Casa No. 2018-169511-NI
TO PROCESS SERVER: You are to serve the summons not tater than 91 days from the dats of filing or the date

of expiration on the order for second summons. You must make and file your retum with the court clerk. If yeu ere unabls to
complete service you must return this original and all copies to the court clerk.

 

 

 

 

| certify that | am a sheriff, deputy sheriff, balliff, appointad Being first duly sworn, | state that {am a legally comp:
count officer, or atlomey for a party (MCR 2.104{Al[2)), aduit who is not a party or an officer of a corparate patty,
and that (notarization ne! required) and that (oterteation required)

 

(4) | served parsonaiixa copy of the summons and complaint.
C1 served by registered or certified mail (copy of retum receipt attached) e copy of the summons and complaint,

 

 

 

 

 

togather with
3 Uist ai docamants served wih tho suninsans Gnd Compaen
on the defandant{s):
Defendant? namo Complete address(es) of Service [Bsy, dale, tma
J RAYL, INC. | 28411 Northwestern Hwy., #500 4-23-19
c/o Dirk Beckwith, Attorney Southfield, MI_48034

 

 

 

 

 

 

 

 

(] thave personally attempted to serve the summons and complaint, together with any attachments, on tha following defendant(s)

and have been unabia to complete service,
[Gefandant’s nama [oe eels \Day, cate, Gra

 

 

 

 

 

 

 

 

 

 

 

| declare under the penalttes of perjury that this proof of service has bean examined by me and that its are true to the
best of my information, knowledge, and boltef,
ture we e
Wasco (ype or pind)

 

 

 

 

 

 

 

   
    

Serica too ~‘|Musateveled Foo SS

$ [s Pamela McCormick

Incorrect address feo | Milos tavelcd Feo TOTAL FE

$ is $ Fs

Subsoribed and swom to before me on Bae -24-19 , Wayne 5 County, Michigan.
My " ontes: te ——_—— Signature: 5 Jeannine Girard

Notary public, State of Michigan, County of _Wayne
ACKNOWLEDGMENT OF SERVICE

i acknowledge that { have received service of the summons and complaint, together with
2S ZOVF

frog FO _l. Poy! Lue, ees rT Rayl Lac.

 

 
1/24/2019 3:16 PM

FILED Received for Filing Oakland County Clerk

 

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.84 Page 84 of 96

Approved, SCAO See a Oalardest a ee
STATE OF MICHIGAN CASE NO.

6TH UDALL ear re SUMMONS 2018-169511-NI
COUNTY PROBATE

 

 

 

 

Court addres
1200 Telegraph Road, Pontiac, MI 48340

25), Nas,

 

F
GERALD BVANS

(Ptalnilifs attomey, bar nc., a MO,
JOSEPH R. LOBB (P26009)

DANIEL A. GROVES (P74026)

30555 Southfield Road, Suite 440

Southfield, MI 48076

(248) 591-4090

Instructions: Check the Items below that apply to you and provide any required Infarmation. Submit this form to the court clerk
along with your complaint and, # nacessary, a case Inventery addendum (form MC 21). The summons section wil bs completed
by the court clark,

 

 

 

 

 

 

Domestic Relations Caso

CO There are no pending or resolved cases within the jurisdiction of the family diviston of the circuit court invotving the family or
family members of the person(s) who are the subject of the compfaint.

CO There Is one or more pending or resolved cases within the juriediction of the familly division of the croult court involving
tho family or family members cf the person(s) who are the subject of the complaint, Attached is a completed case inventory
(form MC 21) fisting those cases.

Ct Is unknown If there are pending or resolved cases within the jurisdiction of the family division of the clreutt court involving
the family or family members of the pereon(s) who are the subject of the complaint.

Civil Case

[1 This Is a business case in which all or part of the action Includes a business or commercial dispute under MCL 600.8035.

() There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged In the
complaint,

(A civil action between these parties or other parttes arising out of the transaction or occurrence alleged In the complaint has

been previously filed in Othis court, O Court, where
and eselgned to Judge .

 

it was given case number

 

 

The action Oremains Cis notonger pending.
Summone seotion completed by court ctartc. SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are iotfied: *7,

1. You are being sued. we "s

2. YOU HAVE 21 DAYS after receiving this summons and 6 Copy of the complaint to file a w,
serve a copy on the other party or take other lawful action with the court (26 days ff ya
served cutside this state). = Oe

3. If you do not answer or take other action within the time ellowed, fudgment may be entered fot
demanded In the complaint. Oh ee

4. If you require special accommodations to use the court because of a disablitity or if you requité & Ydreign language interpreter
to hafp you fully participate in court proceedings, please contact the dcuyt immediately to make arrangements.

 
   
   
     

>.
aS

 

Court clark

 
 

 

  

 

Lisa Brown

 
‘ Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.85 Page 85 of 96

STATE OF MICHIGAN

OAKLAND COUNTY CIRCUIT COURT

 

GERALD EVANS,

Plaintiff,
-VS- Case No. 18-169511-NI

Judge Michael Warren

JONATHAN WILKINSON,
J. RAYL, INC. and RYDER
TRUCK RENTAL, INC.,

Defendants.
ROBERT L. BAKER PC FOSTER SWIFT COLLINS & SMITH PC
By: Robert L. Baker (P26418) By: Dirk H. Beckwith (P35609)
Attorneys for Plaintiff Attorneys for Defendants
302 West Main Street 2841] Northwestern Highway, Suite 500
Northville, Michigan 48167-1525 Southfield, Michigan 48034
734.455.5300; 734.335.0967 248.539.9918
rlb@rbakerpc.com dbeckwith@fosterswift.com

 

J. RAYL, INC.'s ANSWER TO PLAINTIFF'S COMPLAINT
J. Rayl, Inc., (‘J. Rayl") for its Answer to Plaintiff's Complaint states as follows:
GENERAL ALLEGATIONS
L J. Rayl neither admits nor denies the allegations contained in Paragraph 1 because
it is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 1.

2. J. Ray! admits Jonathon Wilkinson is a resident of Akron, Summit County, Ohio.

FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

3. J. Rayl denies it is licensed to business in Oakland County, Michigan because this
allegation is not true; J. Rayl admits, however, it conducts business in Oakland County,

Michigan and its resident agent is Corporate Creations Network.

55870:00002:4047865-1
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.86 Page 86 of 96

4. J. Rayl neither admits nor denies the allegations contained in Paragraph 4
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 4.

5. J. Rayl neither admits nor denies the allegations contained in Paragraph 5 because
it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 5.

6. J. Rayl admits the allegations contained in Paragraph 6.

7. J. Rayl denies the allegations contained in Paragraph 7 because the allegations are
not true.

8. J. Rayl denies the allegations contained in Paragraph 8 because the allegations are
not true.

9. J. Rayl denies the allegations contained in Paragraph 9 because the allegations are
not true.

COUNT I -NEGLIGENCE OF JONATHON WILKINSON
10. ‘J. Rayl adopts by reference its responses to Paragraphs 1 through 9 as if set forth

verbatim herein.

ll. ‘J. Rayl admits owing Plaintiff only such duties as are imposed by law. J. Rayl

denies breaching any such duties owed to the Plaintiff.

12. ‘J. Rayl denies the allegations contained in Paragraph 12 because the allegations

are not true.

13. ‘J. Rayl denies the allegations contained in Paragraph 13 because the allegations

are not true.

$5870:00002:4047865-1
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.87 Page 87 of 96

14. J. Rayl neither admits nor denies the allegations contained in Paragraph 14
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 14.

15. J. Rayl neither admits nor denies the allegations contained in Paragraph 15
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 15.

16. J. Rayl neither admits nor denies the allegations contained in Paragraph 16
because it is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 16.

COUNT II - OWNER'S LIABILITY AS TO J. RAYL, INC.
AND RYDER TRUCK RENTAL, INC.

17. ‘J. Rayl adopts by reference its responses to Paragraphs 1 through 16 as if set forth
herein verbatim.

18. J. Rayl admits owing Plaintiff only such duties as are imposed by law. J. Rayl
denies breaching any such duties owed to the Plaintiff.

19. ‘J. Rayl denies the allegations contained in Paragraph 19 because the allegations

are not true.

20. ‘J. Rayl denies the allegations contained in Paragraph 20 because the allegations

are not true.

21. ‘J. Rayl denies the allegations contained in Paragraph 21 because the allegations

are not true.

22. ‘J. Rayl denies the allegations contained in Paragraph 22 because the allegations

are not true.

55870:00002:4047865-1
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.88 Page 88 of 96

WHEREFORE, J. Rayl requests this Court dismiss Plaintiff's Complaint with prejudice
and without costs and award J. Rayl its costs and attorney fees so wrongfully sustained.
FOSTER SWIFT COLLINS & SMITH PC
By: /s/ Dirk H. Beckwith
Attorneys for J. Rayl, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: February 5, 2019.

AFFIRMATIVE DEFENSES

J. Rayl, for its Affirmative Defenses, state as follows:

1. J. Rayl claims the rights, privileges and immunities provided under MCLA
500.3101 et seq. being the Michigan No Fault Automobile Insurance Law.

2. Plaintiff has failed to state a claim upon which relief may be granted and J. Rayl
is entitled to judgment of No Cause for Action as a matter of law.

3. Any claim by the Plaintiff for recovery of economic benefits, damages or
payments is barred to the extent provided by the applicable provisions of MCLA 500.3101 et
seq.

4, Plaintiff's claim for wage loss benefits and/or loss of earning capacity is
specifically prohibited by Ouellette v Kenealy, 424 Mich 83, 375 NW2d 470 (1985) and, on that
basis, Plaintiff has failed to state a claim upon which relief may be granted.

5. Plaintiff has not sustained injuries amounting to death, serious impairment of

body function, or permanent, serious disfigurement within the meaning of MCLA 500.3135(1).

55870:00002:4047865-1
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.89 Page 89 of 96

6. Plaintiffs injuries have not affected his ability to lead a normal life within the
meaning of Michigan's No Fault Act.

7. The sole, proximate cause of the complained of accident, damages and injuries to
the Plaintiff, was the negligence and/or comparative negligence of the Plaintiff himself in failing
to make proper observation, in failing to operate his motor vehicle with due cause and
circumspection and at a speed and in a manner so as not to endanger or be likely to endanger
himself, in failing to use due care, caution, and circumspection with respect to his own health,
welfare and safety, and in failing to keep a proper and safe lookout.

8. J. Rayl denies any negligence on its part whatsoever.

9. If the Plaintiff suffered any injury or damage as alleged, such damage was caused
by the intervening act or acts or omissions of parties other than J. Rayl and said act or acts or
omissions superseded any action or omission by J. Rayl of which it might be considered liable to
the Plaintiff, and which J. Rayl could not reasonably have foreseen, nor for which it can be held
liable in this action.

10. J. Rayl claims the rights, privileges and immunities as provided in Public Act 178
(1986) or commonly known as the Tort Reform Act of 1986.

1l. The Plaintiff failed to mitigate his damages.

12. ‘The Plaintiff has violated the dictates of MCLA 257.710(e).

13. There is no proximate causation between the alleged accident and Plaintiff's
injuries, if any.

14. J. Rayl reserves the right to amend its Affirmative Defenses when the discovery

process reveals facts which will properly allow it to do so.

55870:00002:4047865-1
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.90 Page 90 of 96

FOSTER SWIFT COLLINS & SMITH PC

By: /s/ Dirk H. Beckwith
Attorneys for Ryder Truck Rental, Inc.
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: February 5, 2019.

CERTIFICATE OF SERVICE

This is to confirm that a copy of the foregoing was electronically filed on February 5,
2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system, and the filing may be accessed through that system.

/s/ Jo Dickinson

55870:00002:4047865-1
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.91 Page 91 of 96

STATE OF MICHIGAN

OAKLAND COUNTY CIRCUIT COURT

 

GERALD EVANS,

Plaintiff,
“VS- Case No. 18-169511-NI

Judge Michael Warren

JONATHON WILKINSON,
J. RAYL, INC., and
RYDER TRUCK RENTAL, INC.,

Defendants.
ROBERT L. BAKER PC FOSTER SWIFT COLLINS & SMITH PC
By: Robert L. Baker (P26418) By: Dirk H. Beckwith (P35609)
Attorneys for Gerald Evans Attorneys for Jonathon Wilkinson
302 West Main Street 28411 Northwestern Highway, Suite 500
Northville, Michigan 48167-1525 Southfield, Michigan 48034
734.455.5300 248.539.9918
tlb@rbakerpc.com dbeckwith@fosterswift.com

 

JONATHAN WILKINSON's ANSWER TO PLAINTIFF'S COMPLAINT
JONATHAN WILKINSON (‘Wilkinson’) for his answer to Plaintiff's Complaint states

as follows:

L Wilkinson neither admits nor denies the allegations contained in Paragraph 1
because he is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 1.

2. Wilkinson admits he is a resident of Akron, Summit County, Ohio.

3. Wilkinson neither admits nor denies the allegations contained in Paragraph 3

because he is without knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 3.
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.92 Page 92 of 96

4. Wilkinson neither admits nor denies the allegations contained in Paragraph 4
because he is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 4.

5. Wilkinson neither admits nor denies the allegations contained in Paragraph 5
because he is without knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 5.

6. Wilkinson denies the allegations contained in Paragraph 6 because the

allegations are not true.

7. Wilkinson denies the allegations contained in Paragraph 7 because the
allegations are not true.

8. Wilkinson denies the allegations contained in Paragraph 8 because the
allegations are not true.

9, Wilkinson denies the allegations contained in Paragraph 9 because the
allegations are not true.

COUNT I - NEGLIGENCE OF JONATHAN WILKINSON

10. Wilkinson adopts by reference his responses to Paragraphs 1 through 9 as if set
forth herein verbatim.

iL. Wilkinson admits owing Plaintiff only such duties as are imposed by law.
Wilkinson denies breaching any such duties owed to the Plaintiff.

12. Wilkinson denies the allegations contained in Paragraph 12 because the
allegations are not true.

13. Wilkinson denies the allegations contained in Paragraph 13 because the

allegations are not true.

55870:00002:4049392-1 2
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.93 Page 93 of 96

14. Wilkinson neither admits nor denies the allegations contained in Paragraph 14
because he is without knowledge or information sufficient to form an opinion as to the
allegations contained in Paragraph 14.

15. Wilkinson neither admits nor denies the allegations contained in Paragraph 15
because he is without knowledge or information sufficient to form an opinion as to the
allegations contained in Paragraph 15.

16. | Wilkinson neither admits nor denies the allegations contained in Paragraph 16
because he is without knowledge or information sufficient to form an opinion as to the
allegations contained in Paragraph 16.

COUNT II - OWNER'S LIABILITY AS TO J. RAYL INC.
& RYDER TRUCK RENTAL, INC.

17. Wilkinson adopts by reference his answers to Paragraphs | through 16 as if set
forth herein verbatim.

18. Wilkinson neither admits nor denies the allegations contained in Paragraph 18
because he is without knowledge or information sufficient to form an opinion as to the
allegations contained in Paragraph 18.

19. Wilkinson neither admits nor denies the allegations contained in Paragraph 19
because he is without knowledge or information sufficient to form an opinion as to the
allegations contained in Paragraph 19.

20. Wilkinson neither admits nor denies the allegations contained in Paragraph 20
because he is without knowledge or information sufficient to form an opinion as to the

allegations contained in Paragraph 20.

21. Wilkinson denies the allegations contained in Paragraph 21 because the

allegations are not true.

§5870:00002:4049392-1 3
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.94 Page 94 of 96

22. Wilkinson denies the allegations contained in Paragraph 22 because the
allegations are not true.

WHEREFORE, Jonathan Wilkinson requests this Court dismiss Plaintiff's Complaint
with prejudice and without costs and award him his attorney fees and costs so wrongfully

sustained,

FOSTER SWIFT COLLINS & SMITH PC
By: /s/ Dirk H. Beckwith
Attorneys for Jonathan Wilkinson
2841] Northwestern Highway, Suite 500
Southfield, Michigan 48034

248.539.9918
dbeckwith@fosterswift.com

Dated: February 5, 2019.

AFFIRMATIVE DEFENSES

Wilkinson, for its Affirmative Defenses, state as follows:

lL. Wilkinson claims the rights, privileges and immunities provided under MCLA
500.3101 et seq. being the Michigan No Fault Automobile Insurance Law.

2. Plaintiff has failed to state a claim upon which relief may be granted and
Wilkinson is entitled to judgment of No Cause for Action as a matter of law.

3. Any claim by the Plaintiff for recovery of economic benefits, damages or
payments is barred to the extent provided by the applicable provisions of MCLA 500.3101 et
seq.

4, Plaintiffs claim for wage loss benefits and/or loss of earning capacity is
specifically prohibited by Quellette v Kenealy, 424 Mich 83, 375 NW2d 470 (1985) and, on that

basis, Plaintiff has failed to state a claim upon which relief may be granted.

§5870:00002:4049392-1 4
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelD.95 Page 95 of 96

5. Plaintiff has not sustained injuries amounting to death, serious impairment of
body function, or permanent, serious disfigurement within the meaning of MCLA 500.3135(1).

6. Plaintiffs injuries have not affected his ability to lead a normal life within the
meaning of Michigan's No Fault Act.

7. The sole, proximate cause of the complained of accident, damages and injuries to
the Plaintiff, was the negligence and/or comparative negligence of the Plaintiff himself in failing
to make proper observation, in failing to operate her motor vehicle with due cause and
circumspection and at a speed and in a manner so as not to endanger or be likely to endanger
himself, in failing to use due care, caution, and circumspection with respect to his own health,
welfare and safety, and in failing to keep a proper and safe lookout.

8. Wilkinson denies any negligence on its part whatsoever.

9. If the Plaintiff suffered any injury or damage as alleged, such damage was caused
by the intervening act or acts or omissions of parties other than Wilkinson and said act or acts or
omissions superseded any action or omission by Wilkinson of which it might be considered
liable to the Plaintiff, and which Wilkinson could not reasonably have foreseen, nor for which it
can be held liable in this action.

10. Wilkinson claims the rights, privileges and immunities as provided in Public Act
178 (1986) or commonly known as the Tort Reform Act of 1986.

ll. The Plaintiff failed to mitigate his damages.

12. The Plaintiff has violated the dictates of MCLA 257.710(e).

13. There is no proximate causation between the alleged accident and Plaintiff's

injuries, if any.

55870:00002:4049392-1 5
FILED Received for Filing Oakland County Clerk 2/5/2019 2:43 PM

Case 2:19-cv-10429-SFC-DRG ECF No.1 filed 02/12/19 PagelID.96 Page 96 of 96

14. Wilkinson reserves the right to amend his Affirmative Defenses when the

discovery process reveals facts which will properly allow him to do so.
FOSTER SWIFT COLLINS & SMITH PC

By: /s/ Dirk H. Beckwith
Attorneys for Jonathan Wilkinson
28411 Northwestern Highway, Suite 500
Southfield, Michigan 48034
248.539.9918
dbeckwith@fosterswift.com

Dated: February 5, 2019.

CERTIFICATE OF SERVICE

This is to confirm that a copy of the foregoing was electronically filed on February 5,
2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system, and the filing may be accessed through that system.

/s/ Jo Dickinson

55870:00002:4049392-1 6
